Exhibit 10.30

EXECUTION COPY

EIGHTH AMENDMENT TO TERM LOAN AGREEMENT

This Eighth Amendment to Term Loan Agreement (this “Amendment”) is made as of
December 20, 2019, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), MIZUHO BANK, LTD. (successor to The Royal Bank of Scotland plc), as
Administrative Agent (the “Administrative Agent”), and the financial
institutions whose names appear as lenders on the signature page hereof.

WHEREAS, the Borrower and the Administrative Agent are party to that certain
Term Loan Agreement, dated as of October 29, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”) among the Borrower, the Administrative Agent and the Lenders
from time to time party thereto.

WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 11.11 of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

1.    DEFINED TERMS. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings given to them in the Loan Agreement.

2.    AMENDMENTS. Upon the effectiveness of this Amendment, the Loan Agreement
is amended and restated in full to read as set forth in Annex A hereto (as so
amended, the “Amended Loan Agreement”).

3.    WAIVER; ASSIGNMENT. (a) The requirements of Sections 11.4 and 11.11(c) of
the Loan Agreement are hereby waived to the extent that such Sections require
prior notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Loans as set forth in
this Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule A to this Amendment shall have any Loans or be
considered Lenders under the Loan Agreement, with Loans in such amounts as set
forth on Schedule A. The execution of this Amendment is evidence of the consent
of the Borrower and the Administrative Agent to assignment of each Assignor’s
(as defined below) Loans to the Assignees (as defined below), as required
pursuant to Section 11.4(b)(iii) of the Loan Agreement.

(b)    Each Lender whose Loans are reduced or terminated by giving effect to
this Amendment (each, an “Assignor”) hereby irrevocably sells and assigns, at
par, to each Lender whose Loans are increased (or created) by giving effect to
this Amendment (each, an “Assignee”), and each Assignee hereby irrevocably
purchases and assumes from each Assignor, subject to and in accordance with this
Amendment and the Loan Agreement, as of the Amendment Effective Date (as defined
below), the Assigned Interests (as defined below). Such sales and assignments
and purchases and assumptions shall be made on the terms set forth in Exhibit F
to the Loan Agreement and shall comply with Section 11.4(b) of the Loan
Agreement,



--------------------------------------------------------------------------------

notwithstanding any failure of such sales, assignments, purchases and
assumptions to comply with (x) the minimum assignment requirement in
Section 11.4(b)(i) of the Loan Agreement, (y) the requirement to pay the
processing and recordation fees referenced in Section 11.4(b)(iv) of the Loan
Agreement or (z) any requirement to execute and deliver an Assignment and
Assumption in respect thereof. Without limiting the generality of the foregoing,
each Assignee hereby makes the representations, warranties and agreements
required to be made under Section 1 of Annex 1 to Exhibit F to the Loan
Agreement by an Assignee, with respect to the Assigned Interests being assigned
or assumed by such Assignee hereunder. Each sale and assignment hereunder is
without recourse to any Assignor and, except as expressly provided in Section 1
of Annex 1 to Exhibit F to the Loan Agreement, without representation or
warranty by any Assignor.

(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Loans of the respective Assignors to the extent being assigned
under this Agreement and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above.

(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) each Assignee purchasing and assuming Assigned Interests
pursuant to paragraph (b) above shall pay the purchase price for such Assigned
Interests (equal to the principal amount of the assigned Loans subject to such
Assigned Interest) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time), (y) the
Borrower shall pay all accrued and unpaid interest and fees and other amounts
accrued to but excluding the Amendment Effective Date for the account of each
Assignor in respect of such Assignor’s Assigned Interests (including such
amount, if any, as would be payable pursuant to Section 2.9 of the Loan
Agreement if the outstanding Loans of such Assignor were prepaid in their
entirety on the date of consummation of the assignment of the Assigned
Interests) by wire transfer of immediately available funds to the Administrative
Agent not later than 12:00 Noon (New York City time) and (z) the Administrative
Agent shall pay to each of the Assignors, out of the amounts received by the
Administrative Agent pursuant to clauses (x) and (y) above, the purchase price
for the Assigned Interests assigned by such Assignor pursuant hereto and all
unpaid interest and fees and other amounts accrued for the account of each
Assignor to but excluding the Amendment Effective Date by wire transfer of
immediately available funds to the account designated by such Assignor to the
Administrative Agent not later than 5:00 p.m. (New York City time) on the
Amendment Effective Date.

4.    BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of
the date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Amended Loan Agreement are true and correct in all material
respects, except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, except to the extent stated to
have been made as of the Agreement Date, and (ii) no Default exists.



--------------------------------------------------------------------------------

5.    EFFECTIVENESS. This Amendment shall become effective upon:

(a)    the Administrative Agent receiving this Amendment duly executed by the
Borrower and all of the Lenders;

(b)    the payment in full of all fees and expenses required to be paid in
connection with this Amendment to the Administrative Agent and the Lenders (the
date such conditions are satisfied is the “Amendment Effective Date”); and

(c)    (i) the Administrative Agent shall have received all documentation and
other information regarding the Borrower reasonably requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent reasonably requested in writing of the
Borrower at least five Business Days prior to the Amendment Effective Date and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, any Lender that has requested, in a written
notice to the Borrower at least five Business Days prior to the Amendment
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Amendment, the condition set forth in this clause (ii) shall be deemed to be
satisfied).

6.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart.

7.    GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.

8.    MISCELLANEOUS.

(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.

 

BORROWER:

  

AMERICAN TOWER CORPORATION

 

By: /s/ Rodney M. Smith                    

Name: Rodney M. Smith

Title: Senior Vice President, Corporate Finance

and Treasurer

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

LENDERS:   

MIZUHO BANK, LTD.,

as Administrative Agent and a Lender

 

By: /s/ Tracy Rahn                      

      Name: Tracy Rahn

      Title: Authorized Signatory

  

The Toronto-Dominion Bank, New

York Branch,

as a Lender

 

By: /s/ Wallace Wong                    

      Name: Wallace Wong

      Title: Authorized Signatory

  

BANK OF AMERICA, N.A.,

as a Lender

 

By: /s/ Kyle Oberkrom                    

      Name: Kyle Oberkrom

      Title: Associate

  

BARCLAYS BANK PLC,

as a Lender

 

By: /s/ Craig Malloy                    

      Name: Craig Malloy

      Title: Director

  

CITIBANK, N.A.,

as a Lender

 

By: /s/ Carolyn Kee                      

      Name: Carolyn Kee

      Title: Vice President

  

JPMorgan Chase Bank, N.A.,

as a Lender

 

By: /s/ Inderjeet Aneja                    

      Name: Inderjeet Aneja

      Title: Vice President

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

 

MUFG Bank, Ltd.,

as a Lender

 

By: /s/ Lillian Kim                          

      Name: Lillian Kim

      Title: Director

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

By: /s/ Alysha Salinger                    

      Name: Alysha Salinger

      Title: Authorized Signatory

 

Royal Bank of Canada,

as a Lender

 

By: /s/ Scott Johnson                      

      Name: Scott Johnson

      Title: Authorized Signatory

 

CITY NATIONAL BANK,

as a Lender

 

By: /s/ Diane Morgan                      

      Name: Diane Morgan

      Title: Vice President

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

By: /s/ Joseph Ward                        

      Name: Joseph Ward

      Title: Managing Director

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

  

Banco Bilbao Vizcaya Argentaria,  S.A.

New York Branch,

as a Lender

 

By: /s/ Stephen Johnson                          

      Name: Stephen Johnson

      Title: Managing Director

  

By: /s/ Miriam Trautmann                      

      Name: Miriam Trautmann

      Title: Senior Vice President

  

Banco Santander, S.A., New York Branch,

as a Lender

 

By: /s/ Rita Walz-Cuccioli                     

      Name: Rita Walz-Cuccioli

      Title: Executive Director

  

By: /s/ Juan Galan                                  

      Name: Juan Galan

      Title: Managing Director

  

SOCIETE GENERALE,

as a Lender

 

By: /s/ Shelley Yu                                 

      Name: Shelley Yu

      Title: Director

  

Sumitomo Mitsui Banking Corporation,

as a Lender

 

By: /s/ Michael Maguire                        

      Name: Michael Maguire

      Title: Executive Director

  

CoBank ACB,

as a Lender

 

By: /s/ Gary Franke                              

      Name: Gary Franke

      Title: Managing Director

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,

as a Lender

 

By: /s/ Ryan Durkin                        

      Name: Ryan Durkin

      Title: Authorized Signatory

 

Commerzbank AG,

as a Lender

 

By: /s/ Neil L. Kiernan                    

      Name: Neil L. Kiernan

      Title: Director

 

By: /s/ Robert P. Sullivan                

      Name: Robert P. Sullivan

      Title: Vice President

 

ING Capital LLC,

as a Lender

 

By: /s/ Shirin Fozouni                      

      Name: Shirin Fozouni

      Title: Director

 

By: /s/ Jonathan Feld                        

      Name: Jonathan Feld

      Title: Vice President

 

People’s United Bank, National Association,

as a Lender

 

By: /s/ Kathryn Williams                  

      Name: Kathryn Williams

      Title: SVP

 

The Huntington National Bank,

as a Lender

 

By: /s/ Stephanie Sorensen                

      Name: Stephanie Sorensen

      Title: Assistant Vice President

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

 

BANK OF COMMUNICATIONS CO.,

LTD., NEW YORK BRANCH,

as a Lender

 

By: /s/ Ting Hua                                

      Name: Ting Hua

      Title: Deputy General Manager

 

The Bank of East Asia, Limited, New York Branch,

as a Lender

 

By: /s/ James Hua                                

      Name: James Hua

      Title: SVP

 

By: /s/ Kitty Sin                                    

      Name: Kitty Sin

      Title: SVP

 

BANCO DE SABADELL, S.A., MIAMI BRANCH,

as a Lender

 

By: /s/ Enrique Castillo                          

      Name: Enrique Castillo

      Title: Head of Corporate Banking

 

Apple Bank for Savings,

as a Lender

 

By: /s/ Dana MacKinnon                             

      Name: Dana MacKinnon

      Title: First Vice President

 

CHANG HWA COMMERCIAL BANK,

LTD., NEW YORK BRANCH,

as a Lender

 

By: /s/ Jerry C.S. Liu                          

      Name: Jerry C.S. Liu

      Title: V.P. & G.M.

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

 

Hua Nan Commercial Bank, Ltd., Los  Angeles Branch,

as a Lender

 

By: /s/ HSU, TAU-YUH                    

      Name: HSU, TAU-YUH

      Title: VP & General Manager

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch,

as a Lender

 

By: /s/ Mandy Yeh                            

      Name: Mandy Yeh

      Title: VP & General Manager

 

Land Bank of Taiwan, New York Branch,

as a Lender

 

By: /s/ Arthur Chen                        

      Name: Arthur Chen

      Title: General Manager

 

Mega International Commercial Bank Co., Ltd., New York Branch,

as a Lender

 

By: /s/ Pi-Kai Liu                        

      Name: Pi-Kai Liu

      Title: AVP

 

American Savings Bank F.S.B.,

as a Lender

 

By: /s/ Cyd Miyashiro                    

      Name: Cyd Miyashiro

      Title: Vice President

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

 

Taiwan Cooperative Bank, Seattle Branch,

as a Lender

 

By: /s/ Yueh-Ching Li                    

 

Name:

 

Yueh-Ching Lin

 

Title:

 

VP & General Manager

    Agreed, and executed solely in its capacity as Assignor under Section 3 of
the foregoing Amendment:    

Banco de Credito e Inversiones SA - Miami Branch,

as an Assignor

   

By: /s/ Juan Segundo                    

   

      Name: Juan Segundo

   

      Title: Head of Corporate Banking

   

By: /s/ Edgar F. Cuadra                  

   

      Name: Edgar F. Cuadra

   

      Title: SVP – Head of Operations

    Agreed, and executed solely in its capacity as Assignor under Section 3 of
the foregoing Amendment:    

Bank of Taiwan, New York Branch,

as an Assignor

   

By: /s/ Chun-Kai Tai                    

   

      Name: Chun-Kai Tai

   

      Title: VP & General Manager

    Agreed, and executed solely in its capacity as Assignor under Section 3 of
the foregoing Amendment:    

FIFTH THIRD BANK, National Association,

as an Assignor

   

By: /s/ Eric Oberfield                    

   

      Name: Eric Oberfield

   

      Title: Director    

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

               Agreed, and executed solely in its capacity as Assignor under
Section 3 of the foregoing Amendment:    

HSBC Bank USA, NA,

as an Assignor

    By: /s/ Brett Bonet                                   Name: Bret Bonet    
      Title: Director     Agreed, and executed solely in its capacity as
Assignor under Section 3 of the foregoing Amendment:    

Santander Bank, N.A.,

as an Assignor

    By: /s/ Andrew Barbosa                               Name: Andres Barbosa  
        Title: Executive Director     By: /s/ Carolina
Gutierrez                             Name: Carolina Gutierrez           Title:
Vice President     Agreed, and executed solely in its capacity as Assignor under
Section 3 of the foregoing Amendment:    

TD Bank, N.A.,

as an Assignor

    By: /s/ Shivani Agarwal                               Name: Shivani Agarwal
          Title: Senior Vice President

[Signature Page to Eighth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

LOAN AMOUNTS

 

Entity

  

Term Loan

Amounts

 

 

Mizuho Bank (USA)

     $40,000,000  

The Toronto-Dominion Bank, New York Branch

     40,000,000  

Bank of America, N.A.

     40,000,000  

Barclays Bank PLC

     40,000,000  

Citibank, N.A.

     40,000,000  

JPMorgan Chase Bank, N.A.

     40,000,000  

MUFG Bank, Ltd.

     24,000,000  

Morgan Stanley Bank, N.A.

     16,000,000  

Royal Bank of Canada

     15,000,000  

City National Bank

     25,000,000  

The Bank of Nova Scotia

     18,000,000  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

     18,000,000  

Banco Santander, S.A., New York Branch

     18,000,000  

Societe Generale

     18,000,000  

Sumitomo Mitsui Banking Corporation

     18,000,000  

CoBank ACB

     232,500,000  

Goldman Sachs Bank USA

     15,000,000  

Commerzbank AG, New York Branch

     15,000,000  

ING Capital LLC

     15,000,000  

People’s United Bank, National Association

     45,000,000  

The Huntington National Bank

     45,000,000  

Bank of Communications Co., Ltd., New York Branch

     40,000,000  

The Bank of East Asia, Limited, New York Branch

     35,000,000  

Banco De Sabadell, S.A., Miami Branch

     25,000,000  

Apple Bank for Savings

     20,000,000  

Chang Hwa Commercial Bank, Ltd., New York Branch

     20,000,000  

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

     20,000,000  

E.Sun Commercial Bank, Ltd., Los Angeles Branch

     15,000,000  

Land Bank of Taiwan, New York Branch

     15,000,000  

Mega International Commercial Bank Co., Ltd., New York Branch

     12,500,000  

American Savings Bank, F.S.B.

     10,000,000  

Taiwan Cooperative Bank, Seattle Branch

     10,000,000  

Total

     $1,000,000,000  



--------------------------------------------------------------------------------

ANNEX A

AMENDED LOAN AGREEMENT

[See attached]



--------------------------------------------------------------------------------

ANNEX A

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

AMONG

AMERICAN TOWER CORPORATION,

AS BORROWER;

MIZUHO BANK, LTD.

AS ADMINISTRATIVE AGENT FOR THE LENDERS;

AND

THE FINANCIAL INSTITUTIONS PARTIES HERETO;

AND WITH

TD SECURITIES (USA) LLC

AS SYNDICATION AGENT;

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

ROYAL BANK OF CANADA

AS CO-DOCUMENTATION AGENTS;

AND

MIZUHO BANK, LTD.

TD SECURITIES (USA) LLC

BARCLAYS BANK PLC

BOFA SECURITIES, INC.

CITIBANK, N.A.

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

and

RBC CAPITAL MARKETS1

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS.

Dated as of December 20, 2019

 

 

 

 

1 

A brand name for the capital markets business of ROYAL BANK OF CANADA.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE 1 - DEFINITIONS      1

Section 1.1

     Definitions      1

Section 1.2

     Interpretation      17

Section 1.3

     Cross References      18

Section 1.4

     Accounting Provisions      18

Section 1.5

     Divisions      18 ARTICLE 2 - LOANS      18

Section 2.1

     The Term Loans      18

Section 2.2

     Manner of Advance and Disbursement      18

Section 2.3

     Interest      21

Section 2.4

     Fees      22

Section 2.5

     [Intentionally Omitted.]      22

Section 2.6

     Prepayments and Repayments      22

Section 2.7

     Notes; Loan Accounts      23

Section 2.8

     Manner of Payment      23

Section 2.9

     Reimbursement      24

Section 2.10

     Pro Rata Treatment      25

Section 2.11

     Capital Adequacy      25

Section 2.12

     Lender Tax Forms      26

Section 2.13

     Incremental Term Loans      28

Section 2.14

     Defaulting Lender      28 ARTICLE 3 - CONDITIONS PRECEDENT      29

Section 3.1

     Conditions Precedent to Effectiveness of this Agreement      29 ARTICLE 4 -
REPRESENTATIONS AND WARRANTIES      30

Section 4.1

     Representations and Warranties      30

Section 4.2

     Survival of Representations and Warranties, Etc      33 ARTICLE 5 - GENERAL
COVENANTS      33

Section 5.1

     Preservation of Existence and Similar Matters      33

Section 5.2

     Compliance with Applicable Law      33

Section 5.3

     Maintenance of Properties      34

Section 5.4

     Accounting Methods and Financial Records      34

Section 5.5

     Insurance      34

Section 5.6

     Payment of Taxes and Claims      34

Section 5.7

     Visits and Inspections      34

Section 5.8

     Use of Proceeds      34

Section 5.9

     Maintenance of REIT Status      35

Section 5.10

     Senior Credit Facilities      35

 

(i)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page   ARTICLE 6 - INFORMATION COVENANTS      35

Section 6.1

     Quarterly Financial Statements and Information      35

Section 6.2

     Annual Financial Statements and Information      36

Section 6.3

     Performance Certificates      36

Section 6.4

     Copies of Other Reports      37

Section 6.5

     Notice of Litigation and Other Matters      37

Section 6.6

     Certain Electronic Delivery; Public Information      38

Section 6.7

     Know Your Customer Information      39

Section 6.8

     Additional Requested Information      39 ARTICLE 7 - NEGATIVE COVENANTS   
  39

Section 7.1

     Indebtedness; Guaranties of the Borrower and its Subsidiaries      39

Section 7.2

     Limitation on Liens      41

Section 7.3

     Liquidation, Merger or Disposition of Assets      41

Section 7.4

     Restricted Payments      42

Section 7.5

     Senior Secured Leverage Ratio      42

Section 7.6

     Total Borrower Leverage Ratio      42

Section 7.7

     [Reserved]      43

Section 7.8

     Affiliate Transactions      43

Section 7.9

     Restrictive Agreements      43

Section 7.10

     Use of Proceeds      44 ARTICLE 8 - DEFAULT      44

Section 8.1

     Events of Default      44

Section 8.2

     Remedies      46

Section 8.3

     Payments Subsequent to Declaration of Event of Default      47 ARTICLE 9 -
THE ADMINISTRATIVE AGENT      47

Section 9.1

     Appointment and Authorization      47

Section 9.2

     Rights as a Lender      48

Section 9.3

     Exculpatory Provisions      48

Section 9.4

     Reliance by Administrative Agent      49

Section 9.5

     Resignation of Administrative Agent      49

Section 9.6

     Non-Reliance on Administrative Agent and Other Lenders      50

Section 9.7

     Indemnification      50

Section 9.8

     No Responsibilities of the Agents      51

Section 9.9

     Lender ERISA Matters      51 ARTICLE 10 - CHANGES IN CIRCUMSTANCES
AFFECTING LIBOR ADVANCES AND                           INCREASED COSTS      51

Section 10.1

     LIBOR Basis Determination Inadequate or Unfair      51

Section 10.2

     Illegality      52

Section 10.3

     Increased Costs and Additional Amounts      53

Section 10.4

     Effect On Other Advances      55

 

(ii)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page  

Section 10.5

     Claims for Increased Costs and Taxes; Replacement Lenders      55 ARTICLE
11 - MISCELLANEOUS      56

Section 11.1

     Notices      56

Section 11.2

     Expenses      58

Section 11.3

     Waivers      58

Section 11.4

     Assignment and Participation      59

Section 11.5

     Indemnity      63

Section 11.6

     Counterparts      64

Section 11.7

     Governing Law; Jurisdiction      64

Section 11.8

     Severability      64

Section 11.9

     Interest      65

Section 11.10

     Table of Contents and Headings      65

Section 11.11

     Amendment and Waiver      65

Section 11.12

     Entire Agreement      66

Section 11.13

     Other Relationships; No Fiduciary Relationships      67

Section 11.14

     Directly or Indirectly      67

Section 11.15

     Reliance on and Survival of Various Provisions      67

Section 11.16

     Senior Debt      67

Section 11.17

     Obligations      67

Section 11.18

     Confidentiality      67

Section 11.19

     USA PATRIOT ACT Notice      68

Section 11.20

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
68

Section 11.21

     Right of Set-off      69 ARTICLE 12 - WAIVER OF JURY TRIAL      69

Section 12.1

     Waiver of Jury Trial      69

 

(iii)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

  

Commitments

Schedule 2

  

Existing ABS Facilities

Schedule 3

  

Subsidiaries on the Restatement Date

Schedule 4

  

Administrative Agent’s Office, Certain Notice Addresses

EXHIBITS

 

Exhibit A

  

Form of Request for Advance

Exhibit B

  

[Reserved]

Exhibit C

  

Form of Note

Exhibit D

  

Form of Loan Certificate

Exhibit E

  

Form of Performance Certificate

Exhibit F

  

Form of Assignment and Assumption

 

(iv)



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

This Amended and Restated Term Loan Agreement is made as of December 20, 2019,
by and among AMERICAN TOWER CORPORATION, a Delaware corporation, as Borrower,
Mizuho Bank, Ltd., as Administrative Agent, and the financial institutions
parties hereto (together with any permitted successors and assigns of the
foregoing).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1    Definitions. For the purposes of this Agreement:

“ABS Facility” shall mean one or more secured loans, borrowings or facilities
that may be included in a commercial real estate securitization transaction.

“Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (i) any acquisition by the Borrower or any of its Subsidiaries of any
Person that is not a Subsidiary of the Borrower, which Person shall then become
consolidated with the Borrower or such Subsidiary in accordance with GAAP;
(ii) any acquisition by the Borrower or any of its Subsidiaries of all or any
substantial part of the assets of any Person that is not a Subsidiary of the
Borrower; (iii) any acquisition by the Borrower or any of its Subsidiaries of
any business (or related contracts) primarily engaged in the tower, tower
management or related businesses; or (iv) any acquisition by the Borrower or any
of its Subsidiaries of any communications towers or communications tower sites.

“Adjusted EBITDA” shall mean, for the twelve (12) month period preceding the
calculation date, for any Person, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum, without duplication, of such
Person’s (i) Interest Expense, (ii) income tax expense, including, without
limitation, taxes paid or accrued based on income, profits or capital, including
state, franchise and similar taxes and foreign withholding taxes,
(iii) depreciation and amortization (including, without limitation, amortization
of goodwill and other intangible assets), (iv) extraordinary losses and
non-recurring non-cash charges and expenses, (v) all other non-cash charges,
expenses and interest (including, without limitation, any non-cash losses in
respect of Hedge Agreements, non-cash impairment charges, non-cash valuation
charges for stock option grants or vesting of restricted stock awards or any
other non-cash compensation charges, and losses from the early extinguishment of
Indebtedness), (vi) non-recurring integration costs and expenses resulting from
operational changes and improvements (including, without limitation, severance
costs and business optimization expenses) and (vii) non-recurring charges and
expenses, restructuring charges, transaction expenses (including, without
limitation, transaction expenses incurred in connection with any merger or
acquisition) and underwriters’ fees, and severance and retention payments in
connection with any merger or acquisition, in each case for such period, less
extraordinary gains and cash payments (not



--------------------------------------------------------------------------------

otherwise deducted in determining Net Income) made during such period with
respect to non-cash charges that were added back in a prior period; provided,
however, (A) with respect to any Person that became a Subsidiary of the
Borrower, or was merged with or consolidated into the Borrower or any of its
Subsidiaries, during such period, or any acquisition by the Borrower or any of
its Subsidiaries of the assets of any Person during such period, “Adjusted
EBITDA” shall, at the option of the Borrower in respect of any or all of the
foregoing, also include the Adjusted EBITDA of such Person or attributable to
such assets, as applicable, during such period as if such acquisition, merger or
consolidation, including any concurrent transaction entered into by such Person
or with respect to such assets as part of such acquisition, merger or
consolidation, had occurred on the first day of such period and (B) with respect
to any Person that has ceased to be a Subsidiary of the Borrower during such
period, or any material assets of the Borrower or any of its Subsidiaries sold
or otherwise disposed of by the Borrower or any of its Subsidiaries during such
period, “Adjusted EBITDA” shall exclude the Adjusted EBITDA of such Person or
attributable to such assets, as applicable, during such period as if such sale
or disposition of such Subsidiary or such assets had occurred on the first day
of such period.

“Administrative Agent” shall mean Mizuho Bank, Ltd., in its capacity as
Administrative Agent for the Lenders, or any successor Administrative Agent
appointed pursuant to Section 9.5 hereof.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 4, or such other address
or account as may be designated pursuant to the provisions of Section 11.1
hereof.

“Advance” shall mean, initially, the borrowing consisting of simultaneous Loans
by the Lenders. After the Loans are outstanding, “Advance” shall mean the
aggregate amounts advanced by the Lenders to the Borrower pursuant to Article 2
hereof and having the same Interest Rate Basis and Interest Period; and
“Advances” shall mean more than one Advance.

“Affected Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Affiliate” shall mean, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person. For purposes of this definition, “control,” when used with respect to
any Person, means the power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

“Agreement” shall mean this Amended and Restated Term Loan Agreement, as
amended, supplemented, restated or otherwise modified in writing from time to
time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Debt Rating” shall mean the highest Debt Rating received from any of
S&P, Moody’s and Fitch; provided that if the lowest Debt Rating received from
any such rating agency is two or more rating levels below the highest Debt
Rating received from any such rating agent, the Applicable Debt Rating shall be
the level that is one level below the highest of such

 

-2-



--------------------------------------------------------------------------------

Debt Ratings; provided, however, that if two ratings are at the same highest
level, the Applicable Debt Rating shall be the highest level.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, treaties, rules, regulations and orders of governmental
bodies or regulatory agencies applicable to such Person, including, without
limiting the foregoing, the Licenses, the Communications Act, zoning ordinances
and all environmental laws, and all orders, decisions, judgments and decrees of
all courts and arbitrators in proceedings or actions to which the Person in
question is a party or by which it is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) hereof.

“Assignment and Assumption” shall mean an Assignment and Assumption agreement
substantially in the form of Exhibit F attached hereto.

“Attributable Debt” in respect of any Sale and Leaseback Transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction (including any period for which such lease has
been extended or may, at the option of the lessor, be extended). Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

“Authorized Signatory” shall mean such senior personnel of a Person as may be
duly authorized and designated in writing by such Person to execute documents,
agreements and instruments on behalf of such Person.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
most recently published in the Money Rates section of The Wall Street Journal
from time to time as the Prime Rate in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Any change in such prime rate shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

-3-



--------------------------------------------------------------------------------

“Base Rate Advance” shall mean an Advance which the Borrower requests to be made
as a Base Rate Advance or is Converted to a Base Rate Advance, in accordance
with the provisions of Section 2.2 hereof, and which shall be in a principal
amount of at least $1,000,000.00 and in an integral multiple of $500,000.00.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin applicable to Base Rate Advances for
the applicable Loans. The Base Rate Basis shall be adjusted automatically as of
the opening of business on the effective date of each change in the Base Rate to
account for such change, and shall also be adjusted to reflect changes of the
Applicable Margin applicable to Base Rate Advances.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Borrower” shall mean American Tower Corporation, a Delaware corporation.

“Borrower Materials” shall have the meaning ascribed thereto in Section 6.6
hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, Business Day also means any such day that is also a London Banking Day.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean ‘cash equivalents’ as defined under and determined
in accordance with generally accepted accounting principles.

“Change of Control” shall mean (a) the acquisition, directly or indirectly, by
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act) of more than fifty percent (50%) of the voting power of the voting stock of
either the Borrower (if the Borrower is not a Subsidiary of any Person) or of
the ultimate parent entity of which the Borrower is a Subsidiary (if the
Borrower is a Subsidiary of any Person), as the case may be, by way of merger or
consolidation or otherwise, or (b) a change shall occur in a majority of the
members of the Borrower’s board of directors (including the Chairman and
President) within a year-long period such that such majority shall no longer
consist of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitments” shall mean, the Term Loan Commitments and the Incremental Term
Loan Commitments.

 

-4-



--------------------------------------------------------------------------------

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or other
similar or successor agency thereunder, all as the same may be in effect from
time to time.

“Consolidated Total Assets” shall mean as of any date the total assets of the
Borrower and its Subsidiaries on a consolidated basis shown on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date and
determined in accordance with GAAP.

“Continue”, “Continuation”, “Continuing” and “Continued” shall mean the
continuation pursuant to Article 2 hereof of a LIBOR Advance as a LIBOR Advance
from one Interest Period to a different Interest Period.

“Continuing Director” means a director who either (a) was a member of the
Borrower’s board of directors on the date of this Agreement, (b) becomes a
member of the Borrower’s board of directors subsequent to the date of this
Agreement and whose appointment, election or nomination for election by the
Borrower’s stockholders is duly approved by a majority of the directors referred
to in clause (a) above constituting at the time of such appointment, election or
nomination at least a majority of that board, or (c) becomes a member of the
Borrower’s board of directors subsequent to the date of this Agreement and whose
appointment, election or nomination for election by the Borrower’s stockholders
is duly approved by a majority of the directors referred to in clauses (a) and
(b) above constituting at the time of such appointment, election or nomination
at least a majority of that board.

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 hereof of a LIBOR Advance into a Base Rate Advance or of a Base Rate
Advance into a LIBOR Advance, as applicable.

“Debt Rating” shall mean, as of any date, the senior unsecured debt rating of
the Borrower that has been most recently announced by S&P, Moody’s or Fitch, as
the case may be.

“Default” shall mean any Event of Default, and any of the events specified in
Section 8.1 hereof, regardless of whether there shall have occurred any passage
of time or giving of notice, or both, that would be necessary in order to
constitute such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
(a) the then applicable Interest Rate Basis (including the Applicable Margin),
and (b) two percent (2.0%).

“Defaulting Lender” means, subject to Section 2.14, any Lender that, as
determined by the Administrative Agent, has, or has a direct or indirect parent
company that has, (i) become the subject of a voluntary proceeding under any
bankruptcy or other debtor relief law or has become the subject of a Bail-In
Action, (ii) had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any voluntary or involuntary proceeding under any bankruptcy or
other debtor relief law or any such appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental

 

-5-



--------------------------------------------------------------------------------

authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iii) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14) upon delivery of written notice of such determination
to the Borrower and each Lender.

“Designated Person” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations”), (b) named as a “Specifically
Designated National and Blocked Person” on the most current list published by
the U.S. Department of the Treasury Office of Foreign Assets Control at its
official website or any replacement website or other replacement official
publication of such list (the “SDN List”), (c) any Person listed in any
Sanctions-related list of designated Persons maintained by the United Nations
Security Council, the European Union, the United Kingdom or any EU member state,
(d) any Person operating, organized or resident in a Sanctioned Country or
(e) in which an entity or person on the SDN List (or any combination of such
entities or persons) has 50% or greater direct or indirect ownership interest or
that is otherwise controlled, directly or indirectly, by an entity or person on
the SDN List (or any combination of such entities or persons).

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that is a member of any group of organizations of which the
Borrower is a member and is treated as a single employer with the Borrower under
Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means, for any Interest Period with respect to a LIBOR
Advance, the rate per annum equal to (i) the ICE Benchmark Administration
Settlement Rate (or the successor

 

-6-



--------------------------------------------------------------------------------

thereto if the ICE Benchmark Administration is no longer making such a rate
available) (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for US Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in US Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Advance being made, Continued or Converted and with a term
equivalent to such Interest Period would be offered by Mizuho Bank, Ltd. to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the commencement of such Interest Period; provided that if
the Eurodollar Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
such Eurocurrency Liabilities subject to such reserve requirement at that time.

“Event of Default” shall mean any of the events specified in Section 8.1 hereof;
provided, however, that any requirement stated therein for notice or lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing ABS Facility” shall mean each mortgage loan facility existing on the
Restatement Date and listed on Schedule 2.

“Existing Credit Agreements” shall mean (i) the Amended and Restated
Multicurrency Revolving Credit Agreement dated as of the Restatement Date, among
the Borrower and certain agents and lenders from time to time party thereto and
(ii) the Amended and Restated Revolving Credit Agreement dated as of the
Restatement Date, among the Borrower and certain agents and lenders from time to
time party thereto.

“Existing Indebtedness” shall mean the existing Indebtedness of the Borrower
under the Term Loan Agreement, dated as of June 29, 2012, as amended on or prior
to and in effect on the Original Agreement Date, among the Borrower and certain
agents and lenders from time to time party thereto.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental

 

-7-



--------------------------------------------------------------------------------

agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

“FCC” shall mean the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by
the Federal Reserve Bank of New York for overnight Federal funds transactions
with members of the Federal Reserve System, or, if such rate is not so published
for any day that is a Business Day, the quotation for such day on such
transactions received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided that if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Fitch” shall mean Fitch, Inc. (Fitch Ratings), and its successors.

“Foreign Subsidiary” shall mean a Subsidiary whose place of registration,
incorporation, organization or domicile is outside of the United States of
America.

“Funds From Operations” means net income (computed in accordance with GAAP),
excluding gains (or losses) from sales of property and extraordinary and unusual
items, plus depreciation, amortization and dividends declared on preferred
stock, and after adjustments for unconsolidated minority interests, on a
consolidated basis for the Borrower and its Subsidiaries.

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied and as in effect on the date of this Agreement.

“Granting Lender” shall have the meaning ascribed thereto in Section 11.4(f)
hereof.

“Guaranty”, as applied to an obligation, shall mean and include (a) a guaranty,
direct or indirect, in any manner, of all or any part of such obligation, and
(b) any agreement, direct or indirect, contingent or otherwise, the practical
effect of which is to assure in any way the payment or performance (or payment
of damages in the event of non-performance) of all or any part of such
obligation, including, without limiting the foregoing, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit or capital call requirements; provided, however, that the term “Guaranty”
shall only include guarantees of Indebtedness.

“Hedge Agreements” shall mean, with respect to any Person, any agreements or
other arrangements to which such Person is a party relating to any rate swap
transaction, basis swap, forward rate transaction, interest rate cap
transaction, interest rate floor transaction, interest rate collar transaction,
currency swap transaction, cross-currency rate swap transaction, or any other
similar transaction, including an option to enter into any of the foregoing or
any combination of the foregoing.

“Incremental Term Loan” shall mean the amounts advanced by the Lenders with an
Incremental Term Loan Commitment to the Borrower pursuant to this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall have the meaning ascribed thereto in
Section 2.13 hereof.

“Indebtedness” shall mean, with respect to any Person and without duplication:

(a)    indebtedness for money borrowed of such Person and indebtedness of such
Person evidenced by notes payable, bonds, debentures or other similar
instruments or drafts accepted representing extensions of credit;

(b)    all indebtedness of such Person upon which interest charges are
customarily paid (other than trade payables arising in the ordinary course of
business, but only if and so long as such accounts are payable on customary
trade terms);

(c)    all Capitalized Lease Obligations of such Person;

(d)    all reimbursement obligations of such Person with respect to outstanding
letters of credit;

(e)    all indebtedness of such Person issued or assumed as full or partial
payment for property or services (other than trade payables arising in the
ordinary course of business, but only if and so long as such accounts are
payable on customary trade terms);

(f)    all net obligations of such Person under Hedge Agreements valued on a
marked to market basis on the date of determination;

(g)    all direct or indirect obligations of any other Person secured by any
Lien to which any property or asset owned by such Person is subject, but only to
the extent of the higher of the fair market value or the book value of the
property or asset subject to such Lien (if less than the amount of such
obligation), if the obligation secured thereby shall not have been assumed; and

(h)    Guaranties by such Person of any of the foregoing of any other Person.

“Indemnitee” shall have the meaning ascribed thereto in Section 11.5 hereof.

“Interest Expense” shall mean, for any Person and for any period, all cash
interest expense (including imputed interest with respect to Capitalized Lease
Obligations and commitment fees) with respect to any Indebtedness (including,
without limitation, the Obligations) and Attributable Debt of such Person during
such period pursuant to the terms of such Indebtedness.

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made as or Converted to a Base Rate Advance; provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance,

 

-9-



--------------------------------------------------------------------------------

the term of such LIBOR Advance selected by the Borrower or otherwise determined
in accordance with this Agreement. Notwithstanding the foregoing, however,
(i) any applicable Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next Business Day unless, with
respect to LIBOR Advances only, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (ii) any applicable Interest Period, with respect to LIBOR
Advances only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) the Borrower shall not select an Interest Period with respect
to any portion of the Loans which extends beyond the Term Loan Maturity Date or
such earlier date as would interfere with the Borrower’s repayment obligations
under Section 2.6 hereof. Interest shall be due and payable with respect to any
Advance as provided in Section 2.3 hereof.

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Investment” shall mean any investment or loan by the Borrower or any of its
Subsidiaries in or to any Person which Person, after giving effect to such
investment or loan, is not consolidated with the Borrower and its Subsidiaries
in accordance with GAAP.

“Joint Lead Arrangers” shall mean Mizuho Bank, Ltd., TD Securities (USA) LLC,
Barclays Bank PLC, BofA Securities, Inc., Citibank, N.A., JPMorgan Chase Bank,
N.A., Morgan Stanley MUFG Loan Partners, LLC, acting through Morgan Stanley
Senior Funding, Inc. and MUFG Bank, Ltd., and Royal Bank of Canada.

“known to the Borrower”, “to the knowledge of the Borrower” or any similar
phrase, shall mean known by, or reasonably should have been known by, the
executive officers of the Borrower (which shall include, without limitation, the
chief executive officer, the chief operating officer, if any, the chief
financial officer and the general counsel of the Borrower).

“Lenders” shall mean the Persons whose names appear as “Lenders” on Schedule 1,
any other Person which becomes a “Lender” hereunder after the Restatement Date
by executing an Assignment and Assumption substantially in the form of Exhibit F
attached hereto in accordance with the provisions hereof; and “Lender” shall
mean any one of the foregoing Lenders.

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Converted to or Continued as a LIBOR Advance in accordance with the provisions
of Section 2.2 hereof, and which shall be in a principal amount of at least
$5,000,000.00 and in an integral multiple of $1,000,000.00.

“LIBOR Basis” shall mean a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1%)) equal to
the sum of (a) the quotient of (i) the Eurodollar Rate divided by (ii) one (1)
minus the Eurodollar Reserve Percentage, if any, stated as a decimal, plus
(b) the Applicable Margin. The LIBOR Basis shall apply to Interest Periods of
one (1), two (2), three (3), or six (6) months, and, once determined, shall
remain unchanged during the applicable Interest Period, except for changes to
reflect adjustments in the Eurodollar Reserve Percentage and the Applicable
Margin as adjusted

 

-10-



--------------------------------------------------------------------------------

pursuant to Section 2.3(f) hereof. The LIBOR Basis for any LIBOR Advance shall
be adjusted as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Licenses” shall mean, collectively, any telephone, microwave, radio
transmissions, personal communications or other license, authorization,
certificate of compliance, franchise, approval or permit, whether for the
construction, the ownership or the operation of any communications tower
facilities, granted or issued by the FCC and held by the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
charge, security interest, title retention agreement or other encumbrance of any
kind in respect of such property.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, all fee
letters, all Requests for Advance and all other certificates, documents,
instruments and agreements executed or delivered by the Borrower in connection
with or contemplated by this Agreement.

“Loans” shall mean the Term Loans and the Incremental Term Loans.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” shall mean Lenders the total of whose Loans then outstanding,
exceeds fifty percent (50%) of the sum of the aggregate Loans then outstanding;
provided that the Commitment of, and the portion of the Loans then outstanding
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders.

“Material Subsidiary” shall mean any Subsidiary of the Borrower whose Adjusted
EBITDA, as of the last day of any fiscal year, is greater than ten percent (10%)
of the Adjusted EBITDA of the Borrower and its subsidiaries on a consolidated
basis as of such date.

“Material Subsidiary Group” shall mean one or more Subsidiaries of the Borrower
when taken as a whole whose Adjusted EBITDA, as of the last day of any fiscal
year, is greater than ten percent (10%) of the Adjusted EBITDA of the Borrower
and its subsidiaries on a consolidated basis as of such date.

“Materially Adverse Effect” shall mean (a) any material adverse effect upon the
business, assets, liabilities, financial condition or results of operations of
the Borrower and its Subsidiaries, taken as a whole, or (b) a material adverse
effect upon any material rights or benefits of the Lenders or the Administrative
Agent under the Loan Documents.

“Moody’s” shall mean Moody’s Investor’s Service, Inc., and its successors.

“Necessary Authorizations” shall mean all approvals and licenses from, and all
filings and registrations with, any governmental or other regulatory authority,
including, without limiting the foregoing, the Licenses and all approvals,
licenses, filings and registrations under the Communications Act, necessary in
order to enable the Borrower and its Subsidiaries to own,

 

-11-



--------------------------------------------------------------------------------

construct, maintain, and operate communications tower facilities and to invest
in other Persons who own, construct, maintain, manage and operate communications
tower facilities.

“Net Income” shall mean, for any Person and for any period of determination, net
income of such Person determined in accordance with GAAP.

“New Lender” shall have the meaning ascribed thereto in Section 2.13 hereof.

“Non-Consenting Lender” shall have the meaning ascribed thereto in
Section 11.11(b) hereof.

“Non-Excluded Taxes” shall have the meaning ascribed thereto in Section 10.3(b)
hereof.

“Non-U.S. Person” shall mean a Person who is not a U.S. Person.

“Notes” shall mean, collectively, those certain term loan promissory notes in an
aggregate original principal amount of up to the Commitments, issued by the
Borrower to the Lenders, each one substantially in the form of Exhibit C
attached hereto, and any extensions, renewals or amendments to, or replacements
of, the foregoing.

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of the Borrower to the Lenders or the Administrative
Agent, or any of them, under this Agreement and the other Loan Documents
(including, without limitation, any interest, fees and other charges on the
Loans or otherwise under the Loan Documents that would accrue but for the filing
of a bankruptcy action with respect to the Borrower, whether or not such claim
is allowed in such bankruptcy action), as they may be amended from time to time,
or as a result of making the Loans, whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or based in tort,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Agreement Date” shall mean October 29, 2013.

“Ownership Interests” shall mean, as applied to any Person, corporate stock and
any and all securities, shares, partnership interests (whether general, limited,
special or other), limited liability company interests, membership interests,
equity interests, participations, rights or other equivalents (however
designated and of any character) of corporate stock of such Person or any of the
foregoing issued by such Person (whether a corporation, a partnership, a limited
liability company or another type of entity) and includes, without limitation,
securities convertible into Ownership Interests and rights, warrants or options
to acquire Ownership Interests.

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Liens” shall mean, collectively, as applied to any Person:

 

-12-



--------------------------------------------------------------------------------

(a)    (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, judgments, governmental charges or levies or claims the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside on such Person’s books in
accordance with GAAP;

(b)    Liens incurred in the ordinary course of the Borrower’s business (i) for
sums not yet due or being diligently contested in good faith, or (ii) incidental
to the ownership of its assets that, in each case, were not incurred in
connection with the borrowing of money, such as Liens of carriers, warehousemen,
mechanics, vendors (solely to the extent arising by operation of law), laborers
and materialmen, in each case, if reserves in accordance with GAAP or
appropriate provisions shall have been made therefor;

(c)    Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than sixty
(60) days;

(d)    restrictions on the transfer of the Licenses or assets of the Borrower or
any of its Subsidiaries imposed by any of the Licenses by the Communications Act
and any regulations thereunder;

(e)    easements, rights-of-way, zoning restrictions, licenses, reservations or
restrictions on use and other similar encumbrances on the use of real property
which do not materially interfere with the ordinary conduct of the business of
such Person or the use of such property in the operation of the business by such
Person;

(f)    Liens arising by operation of law in favor of purchasers in connection
with any asset sale permitted hereunder; provided, however, that such Lien only
encumbers the property being sold;

(g)    Liens in respect of Capitalized Lease Obligations, so long as such Liens
only attach to the assets leased thereunder, and Liens reflected by Uniform
Commercial Code financing statements filed in respect of true leases or
subleases of the Borrower or any of its Subsidiaries;

(h)    Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders;

(i)    judgment Liens which do not result in an Event of Default under
Section 8.1(h) hereof;

(j)    Liens in connection with escrow or security deposits made in connection
with Acquisitions permitted hereunder;

(k)    Liens created on any Ownership Interests of Subsidiaries of the Borrower
that are not Material Subsidiaries held by the Borrower or any of its
Subsidiaries; provided, however, that such Lien is not securing Indebtedness of
the Borrower or any of its U.S. Subsidiaries;

 

-13-



--------------------------------------------------------------------------------

(l)    Liens in favor of the Borrower or any of its Subsidiaries;

(m)    banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not (i) a dedicated cash collateral
account and is not subject to restrictions against access in excess of those set
forth by regulations promulgated by the Federal Reserve Board or other
Applicable Law; and (ii) intended to provide collateral to the depositary
institution;

(n)    licenses, sublicenses, leases or subleases granted by the Borrower or any
of its Subsidiaries to any other Person in the ordinary course of business;

(o)    Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted hereunder, in each case in favor of the
trustee under such indenture and securing only obligations to pay compensation
to such trustee, to reimburse its expenses and to indemnify it under the terms
thereof;

(p)    Liens on property of the Borrower or any of its Subsidiaries at the time
the Borrower or such Subsidiary acquired the property, including acquisition by
means of a merger or consolidation with or into the Borrower or such Subsidiary,
or an acquisition of assets; provided that such Liens (i) are not created,
incurred or assumed in connection with or in contemplation of such acquisition
and (ii) may not extend to any other property owned by the Borrower or such
Subsidiary;

(q)    Liens on property or assets of any Foreign Subsidiary of the Borrower
securing the Indebtedness of such Foreign Subsidiary; and

(r)    Liens securing obligations under Hedge Agreements in an aggregate amount
of such obligations not to exceed $100,000,000 at any time outstanding.

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA or any other employee benefit plan maintained for employees of the
Borrower or any of its Subsidiaries or ERISA Affiliates.

“Platform” shall have the meaning ascribed thereto in Section 6.6 hereof.

“Proposed Change” shall have the meaning ascribed thereto in Section 11.11(b)
hereof.

“Register” shall have the meaning ascribed thereto in Section 11.4(c) hereof.

“REIT” shall mean a “real estate investment trust” as defined and taxed under
Section 856-860 of the Code.

 

-14-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Lender” shall have the meaning ascribed thereto in Section 10.5
hereof.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting the
Advance to be made under Section 2.1, or a Continuation or Conversion hereunder,
which shall be in substantially the form of Exhibit A attached hereto, and
shall, among other things, (i) specify the date of the requested Advance,
Continuation or Conversion (which shall be a Business Day), the amount of the
Advance being made or being Continued or Converted, the type of Advance (LIBOR
or Base Rate), and, with respect to a LIBOR Advance, the Interest Period with
respect thereto, (ii) state that there shall not exist, on the date of the
requested Advance, Continuation or Conversion and after giving effect thereto, a
Default, (iii) specify the Applicable Margin then in effect, (iv) designate the
amount of the Commitments being drawn (if any), and (v) designate the amount of
the Loans being Continued or Converted.

“Restatement Date” shall mean the date of this Agreement, December 20, 2019.

“Restricted Payment” shall mean any direct or indirect distribution, dividend or
other payment to any Person (other than to the Borrower or any of its
Subsidiaries) on account of any Ownership Interests of the Borrower or any of
its Subsidiaries (other than dividends payable solely in Ownership Interests of
such Person or in warrants or other rights or options to acquire such Ownership
Interests).

“S&P” shall mean S&P Global Ratings, and its successors.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, with any third party whereby the Borrower or any of its Subsidiaries
shall sell or transfer any property, real or personal, whether now owned or
hereafter acquired, and whereby the Borrower or any of its Subsidiaries shall
then or thereafter rent or lease as lessee such property or any part thereof or
other property which the Borrower or any of its Subsidiaries intend to use for
substantially the same purpose or purposes as the property sold or transferred,
except for such arrangements for fair market value.

“Sanctioned Country” means a country that is, or whose government is, the target
or subject of a sanctions program identified on the list maintained by (a) OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time or (b) the United Nations Security
Council, European Union or the United Kingdom.

“Sanctions Laws and Regulations” means (i) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control that apply to a Borrower; and (ii) any sanctions measures
imposed by the United Nations Security Council, European Union or the United
Kingdom that apply to the Borrower.

 

-15-



--------------------------------------------------------------------------------

“Senior Secured Debt” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis as of any date, the aggregate amount of secured Indebtedness
plus Attributable Debt of such Persons as of such date (including, without
limitation, Indebtedness under any Existing ABS Facility and Indebtedness under
any additional ABS Facilities entered into in accordance with Section 7.1(h)
hereof).

“SPC” shall have the meaning ascribed thereto in Section 11.4(f) hereof.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation,
partnership or other entity of which no less than a majority of the Ownership
Interests having ordinary voting power to elect a majority of its board of
directors or other persons performing similar functions or such corporation,
partnership or other entity, whether or not at the time any Ownership Interests
of any other class or classes of such corporation, partnership or other entity
shall or might have voting power by reason of the happening of any contingency,
is at the time owned directly or indirectly by such Person, or by one or more
Subsidiaries of such Person, or by such Person and one or more Subsidiaries of
such Person; provided, however, that if such Person and/or such Person’s
Subsidiaries directly or indirectly own less than a majority of such
Subsidiary’s Ownership Interests, then such Subsidiary’s operating or governing
documents must require (i) such Subsidiary’s net cash after the establishment of
reserves be distributed to its equity holders no less frequently than quarterly
and (ii) the consent of such Person and/or such Person’s Subsidiaries to amend
or otherwise modify the provisions of such operating or governing documents
requiring such distributions, or (b) any other entity which is directly or
indirectly controlled or capable of being controlled by such Person, or by one
or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person. Notwithstanding the foregoing, no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrower or any of its
Subsidiaries for the purposes of this Agreement or any other Loan Document.

“Syndication Agent” shall mean TD Securities (USA) LLC.

“Taxes” shall have the meaning assigned thereto in Section 10.3(b).

“Term Loan Commitment” shall mean, as to each Lender its obligation to make a
Term Loan to the Borrower pursuant to Section 2.1 in a principal amount not to
exceed the Term Loan Commitment amount set forth (a) opposite such Lender’s name
on Schedule 1 or (b) in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Term Loan Maturity Date” shall mean January 31, 2025, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise).

“Term Loans” shall mean, collectively, the amounts advanced by the Lenders with
a Term Loan Commitment to the Borrower pursuant to this Agreement.

“Total Debt” shall mean, for the Borrower and its Subsidiaries on a consolidated
basis as of any date, (a) the sum (without duplication) of (i) the outstanding
principal amount of the Loans as of such date, (ii) the aggregate amount of
Indebtedness plus Attributable Debt of such Persons as of such date, (iii) the
aggregate amount of all Guaranties by such Persons of

 

-16-



--------------------------------------------------------------------------------

Indebtedness as of such date, and (iv) to the extent payable by the Borrower, an
amount equal to the aggregate exposure of the Borrower under any Hedge
Agreements permitted pursuant to Section 7.1 hereof, as calculated on a marked
to market basis as of the last day of the fiscal quarter being tested or the
last day of the most recently completed fiscal quarter, as applicable less
(b) the sum of all unrestricted domestic cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date.

“U.S. Person” shall mean a citizen or resident of the United States of America,
a corporation, partnership or other entity created or organized in or under any
laws of the United States of America, or any estate or trust that is subject to
Federal income taxation regardless of the source of its income.

“U.S. Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
hereafter designated by the Borrower as an Unrestricted Subsidiary by notice to
the Administrative Agent and the Lenders; provided that (a) no Material
Subsidiary shall be designated as an Unrestricted Subsidiary without the prior
written consent of the Majority Lenders, (b) the aggregate Adjusted EBITDA of
the Unrestricted Subsidiaries (without duplication) shall not exceed 20% of
consolidated Adjusted EBITDA of the Borrower and its subsidiaries, and (c) no
Subsidiary of the Borrower may be designated as an Unrestricted Subsidiary after
the occurrence and during the continuance of a Default or an Event of Default;
provided, further, that the designation by the Borrower of a Subsidiary as an
Unrestricted Subsidiary may be revoked by the Borrower at any time by notice to
the Administrative Agent and the Lenders so long as no Default would be caused
thereby, from and after which time such Subsidiary will no longer be an
Unrestricted Subsidiary.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2    Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York or other applicable jurisdiction on the date hereof and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein. Whenever any agreement, promissory note or other instrument or document
is defined in this Agreement, such definition shall be deemed to mean and
include, from and after the date of any amendment, restatement, supplement,
confirmation or modification thereof, such agreement, promissory note or other
instrument or document as so amended, restated, supplemented, confirmed or
modified, unless stated to be as in effect on a particular date. All terms
defined in this Agreement in the singular shall have comparable meanings when
used in the plural and vice versa. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 1.3    Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

Section 1.4    Accounting Provisions. Unless otherwise expressly provided
herein, all references in this Agreement to GAAP shall mean GAAP as in effect on
the date of this Agreement as published by the Financial Accounting Standards
Board. All accounting terms used in this Agreement and not defined expressly,
completely or specifically herein shall have the respective meanings given to
them, and shall be construed, in accordance with GAAP. All financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in accordance with GAAP
applied in a manner consistent with that used to prepare the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries. All
financial or accounting calculations or determinations required pursuant to this
Agreement shall be made, and all references to the financial statements of the
Borrower, Adjusted EBITDA, Senior Secured Debt, Total Debt, Interest Expense,
Consolidated Total Assets and other such financial terms shall be deemed to
refer to such items, unless otherwise expressly provided herein, on a
consolidated basis for the Borrower and its Subsidiaries. Notwithstanding the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements of the Borrower for
the fiscal year ended December 31, 2018 for all purposes, notwithstanding any
change in GAAP relating thereto, including with respect to Accounting Standards
Codification 842.

Section 1.5    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

ARTICLE 2 - LOANS

Section 2.1    The Term Loans. The Lenders party to this Agreement on the
Original Agreement Date severally, and not jointly, upon the terms and subject
to the conditions of this Agreement, made loans to the Borrower on the Original
Agreement Date an amount equal to (i) in the aggregate, the Commitments of all
Lenders and, (ii) individually, the sum of such Lender’s Term Loan Commitment
and such Lender’s Incremental Term Loan Commitment. Amounts borrowed under this
Section 2.1 and repaid or prepaid may not be reborrowed.

Section 2.2    Manner of Advance and Disbursement.

(a)    Choice of Interest Rate, Etc. The Advances hereunder shall, at the option
of the Borrower, be made as one or more Base Rate Advances or LIBOR Advances;
provided, however, that at such time as there shall have occurred and be
continuing a Default

 

-18-



--------------------------------------------------------------------------------

hereunder, the Borrower shall not have the right to Continue a LIBOR Advance or
to Convert a Base Rate Advance to a LIBOR Advance. Any notice given to the
Administrative Agent in connection with a requested Advance or Conversion
hereunder shall be given to the Administrative Agent prior to 11:00 a.m. (New
York, New York time) in order for such Business Day to count toward the minimum
number of Business Days required.

(b)    Base Rate Advances.

(i)    Advances. The Borrower shall give the Administrative Agent in the case of
Base Rate Advances irrevocable prior telephonic notice followed immediately by a
Request for Advance by 9:00 A.M. (New York, New York time) on the date of such
proposed Base Rate Advance; provided, however, that the Borrower’s failure to
confirm any telephonic notice with a Request for Advance shall not invalidate
any notice so given if acted upon by the Administrative Agent. Upon receipt of
such notice from the Borrower, the Administrative Agent shall promptly notify
each Lender by telephone, email or telecopy of the contents thereof.

(ii)    Conversions. The Borrower may, without regard to the applicable Payment
Date and upon at least three (3) Business Days’ irrevocable prior telephonic
notice followed by a Request for Advance, Convert all or a portion of the
principal of a Base Rate Advance to a LIBOR Advance. On the date indicated by
the Borrower, such Base Rate Advance shall be so Converted. The failure to give
timely notice hereunder with respect to the Payment Date of any Base Rate
Advance shall be considered a request for a Base Rate Advance.

(c)    LIBOR Advances. Upon request, the Administrative Agent, whose
determination in absence of manifest error shall be conclusive, shall determine
the available LIBOR Basis and shall notify the Borrower of such LIBOR Basis to
apply for the applicable LIBOR Advance.

(i)    Advances. The Borrower shall give the Administrative Agent in the case of
LIBOR Advances at least two (2) Business Days’ irrevocable prior telephonic
notice followed immediately by a Request for Advance; provided, however, that
the Borrower’s failure to confirm any telephonic notice with a Request for
Advance shall not invalidate any notice so given if acted upon by the
Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone, email or
telecopy of the contents thereof.

(ii)    Conversions and Continuations. At least three (3) Business Days prior to
the Payment Date for each LIBOR Advance, the Borrower shall give the
Administrative Agent telephonic notice followed by written notice specifying
whether all or a portion of such LIBOR Advance (A) is to be Continued in whole
or in part as one or more LIBOR Advances, (B) is to be Converted in whole or in
part to a Base Rate Advance, or (C) is to be repaid. The failure to give such
notice shall be considered a request to Continue such Advance as a LIBOR Rate
Advance with a one month Interest Period. Upon such Payment Date such LIBOR
Advance will, subject to the provisions hereof, be so Continued, Converted or
repaid, as applicable.

 

-19-



--------------------------------------------------------------------------------

(d)    Notification of Lenders. Upon receipt of irrevocable prior telephonic
notice in accordance with Section 2.2(b) or (c) hereof or a Request for Advance,
or a notice of Conversion or Continuation from the Borrower with respect to any
outstanding Advance prior to the Payment Date for such Advance, the
Administrative Agent shall promptly but no later than the close of business on
the day of such notice notify each Lender having the applicable Commitment or
holding a Loan subject to such request for an Advance by telephone, followed
promptly by written notice or telecopy, of the contents thereof and the amount
of such Lender’s portion of the Advance. Each Lender having the applicable
Commitment or holding a Loan subject to such request for an Advance shall, not
later than 12:00 noon (New York, New York time) on the date of borrowing
specified in such notice, make available to the Administrative Agent at the
Administrative Agent’s Office, or at such account as the Administrative Agent
shall designate, the amount of its portion of any Advance that represents a
borrowing hereunder in immediately available funds.

(e)    Disbursement.

(i)    Prior to 2:00 p.m. (New York, New York time) on the date of an Advance
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article 3 hereof, disburse the amounts made available to
the Administrative Agent by the Lenders in like funds by (A) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions, or (B) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent.

(ii)    Unless the Administrative Agent shall have received notice from a Lender
holding a Loan subject to such request for an Advance prior to 12:00 noon (New
York, New York time) on the date of a requested Advance that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Advance, the Administrative Agent may assume that such Lender has made or
will make such portion available to the Administrative Agent on the date of such
Advance and the Administrative Agent may in its sole discretion and in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent a Lender does not make such ratable
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at the greater of the Federal Funds Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

(iii)    If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the Advances for purposes of this Agreement. If such Lender does not
repay such corresponding amount immediately upon the Administrative Agent’s
demand therefor and the Administrative Agent has made such corresponding amount
available to the Borrower, the Administrative Agent shall notify the Borrower,
and the Borrower shall

 

-20-



--------------------------------------------------------------------------------

immediately pay such corresponding amount to the Administrative Agent, with
interest at the Federal Funds Rate from the date the Administrative Agent made
such amount available to the Borrower. The Borrower shall not be obligated to
pay, and such amount shall not accrue, any interest or fees on such amount other
than as provided in the immediately preceding sentence. The failure of any
Lender to fund its portion of any Advance shall not relieve any other Lender of
its obligation, if any, hereunder to fund its respective portion of the Advance
on the date of such borrowing, but no Lender shall be responsible for any such
failure of any other Lender.

Section 2.3    Interest.

(a)    On Base Rate Advances. Interest on each Base Rate Advance computed
pursuant to clause (b) of the definition of Base Rate shall be computed on the
basis of a year of 365/366 days and interest computed pursuant to clause (a) of
the definition of Base Rate shall be computed on the basis of a 360-day year, in
each case for the actual number of days elapsed and shall be payable at the Base
Rate Basis for such Advance, in arrears on the applicable Payment Date. Interest
on Base Rate Advances of the Loans then outstanding shall also be due and
payable on the Term Loan Maturity Date.

(b)    On LIBOR Advances. Interest on each LIBOR Advance shall be computed on
the basis of a 360-day year for the actual number of days elapsed and shall be
payable at the LIBOR Basis for such Advance, in arrears on the applicable
Payment Date, and, in addition, if the Interest Period for a LIBOR Advance
exceeds three (3) months, interest on such LIBOR Advance shall also be due and
payable in arrears on every three (3) month anniversary of the beginning of such
Interest Period. Interest on LIBOR Advances then outstanding shall also be due
and payable on the Term Loan Maturity Date.

(c)    [Intentionally Omitted].

(d)    Interest Upon Event of Default. Immediately upon the occurrence of an
Event of Default under Section 8.1(b), (f) or (g) hereunder and following a
request from the Majority Lenders upon the occurrence of any other Event of
Default hereunder, the outstanding principal balance of the Loans shall bear
interest at the Default Rate. Such interest shall be payable on demand by the
Majority Lenders and shall accrue until the earlier of (i) waiver or cure of the
applicable Event of Default, (ii) agreement by the Majority Lenders (or, if
applicable to the underlying Event of Default, the Lenders) to rescind the
charging of interest at the Default Rate or (iii) payment in full of the
Obligations.

(e)    LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed ten (10).

(f)    Applicable Margin.

(i)    With respect to any Loans, the Applicable Margin shall be a percentage
per annum determined by reference to the Applicable Debt Rating (as such
Applicable Debt Rating is determined pursuant to Section 2.3(f)(ii)) in effect
on such date as set forth below:

 

-21-



--------------------------------------------------------------------------------

    

Applicable Debt Rating

   LIBOR Advance
Applicable Margin   Base Rate Advance
Applicable Margin

A.

   > A- / A3 / A-        0.875 %       0.000 %

B.

   BBB+ / Baa1/ BBB+        1.000 %       0.000 %

C.

   BBB / Baa2 / BBB        1.125 %       0.125 %

D.

   BBB- / Baa3 / BBB-        1.250 %       0.250 %

E.

   BB+ / Ba1 / BB+        1.500 %       0.500 %

F.

   < BB/ Ba2 / BB        1.750 %       0.750 %

(ii)    Changes in Applicable Margin; Determination of Debt Rating. Changes to
the Applicable Margin shall be effective as of the next Business Day after the
day on which the Debt Rating changes. Any change to any Debt Rating established
by S&P, Moody’s or Fitch shall be effective as of the date on which such change
is first announced publicly by the applicable rating agency making such change
and on and after that day the changed Debt Rating shall be the Debt Rating of
such rating agency for purposes of this Agreement. If none of S&P, Moody’s or
Fitch shall have in effect a Debt Rating, the Applicable Margin shall be set in
accordance with part E of the table set forth in Section 2.3(f)(i). If S&P,
Moody’s or Fitch shall change the basis on which ratings are established, each
reference to the Debt Rating announced by S&P, Moody’s or Fitch, as the case may
be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch, as the
case may be.

Section 2.4    Fees.

(a)    Fees. The Borrower agrees to pay to the Administrative Agent and the
Joint Lead Arrangers certain fees in connection with the execution and delivery
of this Agreement as provided in the fee letters delivered in connection
herewith.

Section 2.5    [Intentionally Omitted.].

Section 2.6    Prepayments and Repayments.

(a)    Prepayment. The principal amount of any Base Rate Advance may be prepaid
in full or ratably in part at any time, without premium or penalty and without
regard to the Payment Date for such Advance. The principal amount of any LIBOR
Advance may be prepaid in full or ratably in part, upon three (3) Business Days’
prior written notice, or telephonic notice followed immediately by written
notice, to the Administrative Agent, without premium or penalty; provided,
however, that, to the extent prepaid prior to the applicable Payment Date for
such LIBOR Advance, the Borrower shall reimburse the applicable Lenders, on the
earlier of (A) demand by the applicable Lender or (B) the Term Loan Maturity
Date, for any loss or out-of-pocket expense incurred by any such Lender in
connection with such prepayment, as set forth in Section 2.9 hereof; and
provided further, however, that (i) the Borrower’s failure to confirm any
telephonic notice with a written notice shall not invalidate any notice so given
if acted upon by the Administrative Agent and (ii) any notice of prepayment
given hereunder may be revoked by the Borrower at any time. Any prepayment
hereunder shall be in amounts of not less than $2,000,000.00 and in an integral
multiple of $1,000,000.00. Amounts prepaid shall be paid together with accrued
interest on the amount so prepaid.

 

-22-



--------------------------------------------------------------------------------

(b)    Repayments. The Borrower shall repay the Loans, together with accrued
interest and fees with respect thereto, in full on the Term Loan Maturity Date.

Section 2.7    Notes; Loan Accounts.

(a)    The Loans shall be repayable in accordance with the terms and provisions
set forth herein. If requested by a Lender, one (1) Note duly executed and
delivered by one or more Authorized Signatories of the Borrower, shall be issued
by the Borrower and payable to such Lender in an amount equal to such Lender’s
Commitment.

(b)    Each Lender may open and maintain on its books in the name of the
Borrower a loan account with respect to its portion of the Loans and interest
thereon. Each Lender which opens such a loan account shall debit such loan
account for the principal amount of its portion of each Advance made by it and
accrued interest thereon, and shall credit such loan account for each payment on
account of principal of or interest on its Loans. The records of a Lender with
respect to the loan account maintained by it shall be prima facie evidence of
its portion of the Loans and accrued interest thereon absent manifest error, but
the failure of any Lender to make any such notations or any error or mistake in
such notations shall not affect the Borrower’s repayment obligations with
respect to such Loans.

Section 2.8    Manner of Payment.

(a)    Each payment (including, without limitation, any prepayment) by the
Borrower on account of the principal of or interest on the Loans and any other
amount owed to the Lenders or the Administrative Agent or any of them under this
Agreement or the Notes shall be made not later than 1:00 p.m. (New York, New
York time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders or the Administrative Agent, as the case may be, in lawful money of
the United States of America in immediately available funds. Any payment
received by the Administrative Agent after 1:00 p.m. (New York, New York time)
shall be deemed received on the next Business Day. Receipt by the Administrative
Agent of any payment intended for any Lender or Lenders hereunder prior to 1:00
p.m. (New York, New York time) on any Business Day shall be deemed to constitute
receipt by such Lender or Lenders on such Business Day. In the case of a payment
for the account of a Lender, the Administrative Agent will promptly, but no
later than the close of business on the date such payment is deemed received,
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as and when due, the Administrative Agent will promptly notify the applicable
Lenders accordingly. In the event that the Administrative Agent shall fail to
make distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.

(b)    The Borrower agrees to pay principal, interest, fees and all other
amounts due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever, except as provided in Section 10.3 hereof.

 

-23-



--------------------------------------------------------------------------------

(c)    Prior to the acceleration of the Loans under Section 8.2 hereof, if some
but less than all amounts due from the Borrower are received by the
Administrative Agent with respect to the Obligations, the Administrative Agent
shall distribute such amounts in the following order of priority, all on a pro
rata basis to the Lenders: (i) to the payment on a pro rata basis of any fees or
expenses then due and payable to the Administrative Agent or expenses then due
and payable to the Lenders; (ii) to the payment of interest then due and payable
on the Loans on a pro rata basis and of fees then due and payable to the Lenders
on a pro rata basis; (iii) to the payment of all other amounts not otherwise
referred to in this Section 2.8(c) then due and payable to the Administrative
Agent and the Lenders, or any of them, hereunder or under the Notes or any other
Loan Document; and (iv) to the payment of principal then due and payable on the
Loans on a pro rata basis.

(d)    Subject to any contrary provisions in the definition of Interest Period,
if any payment under this Agreement or any of the other Loan Documents is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day, and such extension of time shall in such case be included
in computing interest and fees, if any, in connection with such payment.

Section 2.9    Reimbursement.

(a)    Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) the failure by the Borrower to
borrow, Continue or Convert any LIBOR Advance after having given notice of its
intention to borrow, Continue or Convert such Advance in accordance with
Section 2.2 or 2.6 hereof (whether by reason of the Borrower’s election not to
proceed or the non-fulfillment of any of the conditions set forth in Article 3
hereof, but not as a result of a failure of such Lender to make a Loan in
accordance with the terms of this Agreement), or (ii) the prepayment other than
on the applicable Payment Date (or failure to prepay after giving notice
thereof) of any LIBOR Advance in whole or in part for any reason, the Borrower
agrees to pay to such Lender, upon such Lender’s demand, an amount sufficient to
compensate such Lender for all such losses and out-of-pocket expenses. Such
Lender’s good faith determination of the amount of such losses or out-of-pocket
expenses, as set forth in writing and accompanied by calculations in reasonable
detail demonstrating the basis for its demand, shall be presumptively correct
absent manifest error.

(b)    Losses subject to reimbursement hereunder shall include, without limiting
the generality of the foregoing, reasonable out-of-pocket expenses incurred by
any Lender or any participant of such Lender permitted hereunder in connection
with the re-employment of funds prepaid, paid, repaid, not borrowed, or not
paid, as the case may be, but not losses resulting from lost Applicable Margin
or other margin. Losses subject to reimbursement will be payable whether the
Term Loan Maturity Date is changed by virtue of an amendment hereto (unless such
amendment expressly waives such payment) or as a result of acceleration of the
Loans.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.9 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any losses or

 

-24-



--------------------------------------------------------------------------------

expenses incurred more than six (6) months prior to the date that such Lender
notifies the Borrower of the circumstances giving rise to such losses or
expenses and of such Lender’s intention to claim compensation therefor.

Section 2.10    Pro Rata Treatment.

(a)    [Intentionally Omitted.]

(b)    Payments. Except as provided in Article 10 hereof, each payment and
prepayment of principal of, and interest on, the Loans shall be made to the
Lenders pro rata on the basis of their respective unpaid principal amounts
outstanding under the applicable Loans immediately prior to such payment or
prepayment.

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(y) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement or (z) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant.

The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including, without limitation, the
right of set-off) with respect to such participation as fully as if such
purchasing Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 2.11    Capital Adequacy. If after the date hereof, the adoption of any
Applicable Law regarding the capital adequacy or liquidity of banks or bank
holding companies, or any change in Applicable Law (whether adopted before or
after the Restatement Date) or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, including any
such change resulting from the enactment or issuance of any regulation or
regulatory interpretation affecting existing Applicable Law, or compliance by
such Lender (or the bank holding company

 

-25-



--------------------------------------------------------------------------------

of such Lender) with any directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such governmental authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on any Lender’s capital as a consequence of its obligations
hereunder with respect to the Loans to a level below that which it could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy or liquidity immediately
before such adoption, change or compliance and assuming that such Lender’s (or
the bank holding company of such Lender) capital was fully utilized prior to
such adoption, change or compliance) by an amount reasonably deemed by such
Lender to be material, then, upon demand by such Lender, the Borrower shall
promptly pay to such Lender such additional amounts as shall be sufficient to
compensate such Lender (on an after-tax basis and without duplication of amounts
paid by the Borrower pursuant to Section 10.3) for such reduced return which is
reasonably allocable to this Agreement, together with interest on such amount
from the fourth (4th) Business Day after the date of demand or the Term Loan
Maturity Date, as applicable, until payment in full thereof at the Default Rate;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be enacted, adopted or issued after the date hereof, regardless of the date
enacted, adopted or issued. A certificate of such Lender setting forth the
amount to be paid to such Lender by the Borrower as a result of any event
referred to in this paragraph and supporting calculations in reasonable detail
shall be presumptively correct absent manifest error. Notwithstanding any other
provision of this Section 2.11, no Lender shall demand compensation for any
increased cost or reduction referred to above if it shall not at the time be the
general policy or practice of such Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements. Failure or
delay on the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender notifies the Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.12    Lender Tax Forms.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative

 

-26-



--------------------------------------------------------------------------------

Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (ii)(a) and
(ii)(b) of this Section) shall not be required if in the Lenders’ reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing:

(a)    On or prior to the Restatement Date and on or prior to the first Business
Day of each calendar year thereafter, to the extent it may lawfully do so at
such time, each Lender which is a Non-U.S. Person shall provide each of the
Administrative Agent and the Borrower (A) if such Lender is a “bank” under
Section 881(c)(3)(A) of the Code, with a properly executed original of Internal
Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) or W-8ECI (or any
successor form) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (i) as to such Lender’s status as exempt from United States
withholding taxes with respect to all payments to be made to such Lender
hereunder and under the Notes or (ii) that all payments to be made to such
Lender hereunder and under the Notes are subject to such taxes at a rate reduced
to zero by an applicable tax treaty, or (B) if such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and intends to claim
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN (or
W-8BEN-E, as applicable), or any subsequent versions thereof or successors
thereto (and, if such Lender delivers a Form W-8BEN (or W-8BEN-E, as
applicable), a certificate representing that such Lender is not a bank for
purposes of Section 881(c) of the Code, is not a ten-percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Lender, indicating that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States Federal income
taxes as permitted by the Code. If a payment made to a Lender under this
Agreement would be subject to withholding Tax imposed under FATCA if such Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Borrower, at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
Applicable Law (included as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, or to determine
the amount to deduct and withhold from such payment.

(b)    On or prior to the Restatement Date, and to the extent permitted by
applicable U.S. Federal law, on or prior to the first Business Day of each
calendar year thereafter, each Lender which is a U.S. Person shall provide the
Administrative Agent and the

 

-27-



--------------------------------------------------------------------------------

Borrower a duly completed and executed copy of the Internal Revenue Service Form
W-9 or successor form to the effect that it is a U.S. Person.

Each Lender agrees that if any form or certification it previously delivered
becomes inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. In addition, each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete, upon written
request by the Borrower or the Administrative Agent, such Lender shall update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

Section 2.13    Incremental Term Loans. The Borrower may, upon five (5) Business
Days’ notice to the Administrative Agent, request a commitment for an additional
term loan from the Lenders or by adding one or more lenders, determined by the
Borrower in its sole discretion, subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld), which lender or lenders
are willing to commit to such increase (each such lender, a “New Lender,” and
such commitment, an “Incremental Term Loan Commitment”); provided, however, that
(i) the Borrower may not request an Incremental Term Loan Commitment after the
occurrence and during the continuance of an Event of Default, including, without
limitation, any Event of Default that would result after giving effect to any
Incremental Term Loan, (ii) each Incremental Term Loan Commitment shall be in an
amount not less than $10,000,000 or an integral multiple of $5,000,000 in excess
thereof and (iii) the aggregate amount of all Incremental Term Loan Commitments
shall not exceed $1,250,000,000. Such notice to the Administrative Agent shall
describe the amount and intended disbursement date of the Incremental Term Loan
to be made pursuant to such Incremental Term Loan Commitments. An Incremental
Term Loan Commitment shall become effective upon (a) the execution by each
applicable New Lender of a counterpart of this Agreement and delivering such
counterpart to the Administrative Agent and (b) receipt by the Administrative
Agent of a certificate of a responsible officer of the Borrower, dated as of the
date such Incremental Term Loan Commitments are proposed to take effect,
certifying that as of such date each of the representations and warranties in
Article 4 hereof are true and correct in all material respects, except for those
representations and warranties that are qualified by materiality or Materially
Adverse Effect, which shall be true and correct, and no Default then exists.
Over the term of the Agreement the Borrower may request Incremental Term Loan
Commitments no more than four (4) times. Notwithstanding anything to the
contrary herein, no Lender shall be required to provide an Incremental Term Loan
Commitment pursuant to this Section 2.13.

Section 2.14    Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law, such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.11.

(b)    If the Borrower and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon that Lender will cease to be a Defaulting Lender; provided that except
to the extent otherwise expressly agreed by

 

-28-



--------------------------------------------------------------------------------

the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1    Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement on the Original Agreement Date was subject to
the prior or contemporaneous fulfillment (in the reasonable opinion of the
Administrative Agent), or, if applicable, receipt by the Administrative Agent
(in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders) of each of the following:

(a)    this Agreement duly executed by all relevant parties;

(b)    a loan certificate of the Borrower dated as of the Original Agreement
Date, in substantially the form attached hereto as Exhibit D, including a
certificate of incumbency with respect to each Authorized Signatory of the
Borrower, together with the following items: (i) a true, complete and correct
copy of the articles of incorporation and by-laws of the Borrower as in effect
on the Original Agreement Date, (ii) a certificate of good standing for the
Borrower issued by the Secretary of State of Delaware, and (iii) a true,
complete and correct copy of the resolutions of the Borrower authorizing it to
execute, deliver and perform each of the Loan Documents to which it is a party;

(c)    legal opinions of (i) Goodwin Procter LLP, special counsel to the
Borrower and (ii) Edmund DiSanto, Esq., General Counsel of the Borrower,
addressed to each Lender and the Administrative Agent and dated as of the
Original Agreement Date;

(d)    receipt by the Borrower of evidence that all Necessary Authorizations,
other than Necessary Authorizations the absence of which would not reasonably be
expected to have, individually or in the aggregate, a Materially Adverse Effect,
including all necessary consents to the closing of this Agreement, have been
obtained or made, are in full force and effect and are not subject to any
pending or, to the knowledge of the Borrower, threatened reversal or
cancellation;

(e)    each of the representations and warranties in Article 4 hereof are true
and correct in all material respects, except for those representations and
warranties that are qualified by materiality or Materially Adverse Effect, which
shall be true and correct, as of the Original Agreement Date, and no Default
then exists;

(f)    the documentation that the Administrative Agent and the Lenders are
required to obtain from the Borrower under Section 326 of the USA PATRIOT ACT
(P.L. 107-56, 115 Stat. 272 (2001)) and under any other provision of the Patriot
Act, the Bank Secrecy Act (P.L. 91-508, 84 Stat. 1118 (1970)) or any regulations
under such Act or the Patriot Act that contain document collection requirements
that apply to the Administrative Agent and the Lenders;

 

-29-



--------------------------------------------------------------------------------

(g)    all fees and expenses required to be paid in connection with this
Agreement to the Administrative Agent, the Syndication Agent, the Joint Lead
Arrangers and the Lenders shall have been (or shall be simultaneously) paid in
full;

(h)    audited consolidated financial statements for the three years ended
December 31, 2012, in each case of the Borrower and its Subsidiaries;

(i)    a certificate of the president, chief financial officer or treasurer of
the Borrower as to the financial performance of the Borrower and its
Subsidiaries, substantially in the form of Exhibit E attached hereto, and, to
the extent applicable, using information contained in the financial statements
delivered pursuant to clause (i) of this Section 3.1 in respect of the 2012
financial year; and

(j)    receipt by the Administrative Agent of evidence that all amounts due in
respect of the Existing Indebtedness shall have been repaid in full (or that
such amounts shall be paid with proceeds from Advances hereunder).

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1    Representations and Warranties. The Borrower hereby represents
and warrants in favor of the Administrative Agent and each Lender that:

(a)    Organization; Ownership; Power; Qualification. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. The Borrower has the power and authority
to own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. The Subsidiaries of the Borrower and the direct and
indirect ownership thereof as of the Restatement Date are as set forth on
Schedule 3 attached hereto. As of the Restatement Date and except as would not
reasonably be expected to have a Materially Adverse Effect, each Subsidiary of
the Borrower is a corporation, limited liability company, limited partnership or
other legal entity duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and has the power and authority to own its properties and to carry on its
business as now being and as proposed hereafter to be conducted.

(b)    Authorization; Enforceability. The Borrower has the corporate power, and
has taken all necessary action, to authorize it to borrow hereunder, to execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Borrower and is, and each of the other Loan
Documents to which the Borrower is party is, a legal, valid and binding
obligation of the Borrower and enforceable against the Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity.

(c)    Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective

 

-30-



--------------------------------------------------------------------------------

terms, by the Borrower of this Agreement, the Notes, and each of the other Loan
Documents, and the consummation of the transactions contemplated hereby and
thereby, do not (i) require any consent or approval, governmental or otherwise,
not already obtained, (ii) violate any Applicable Law respecting the Borrower,
(iii) conflict with, result in a breach of, or constitute a default under the
articles of incorporation or by-laws, as amended, of the Borrower, or under any
indenture, agreement, or other instrument, including without limitation the
Licenses, to which the Borrower is a party or by which the Borrower or its
respective properties is bound that is material to the Borrower and its
Subsidiaries on a consolidated basis or (iv) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any of the Material Subsidiaries, except
for Liens permitted pursuant to Section 7.2 hereof.

(d)    Compliance with Law. The Borrower and its Subsidiaries are in compliance
with all Applicable Law, except where the failure to be in compliance therewith
would not individually or in the aggregate have a Materially Adverse Effect.

(e)    Title to Assets. As of the Restatement Date, the Borrower and its
Subsidiaries have good title to, or a valid leasehold interest in, all of their
respective assets, except for such exceptions as would not reasonably be
expected to have, individually or in the aggregate, a Materially Adverse Effect.
None of the properties or assets of the Borrower or any Material Subsidiary is
subject to any Liens, except for Liens permitted pursuant to Section 7.2 hereof.

(f)    Litigation. There is no action, suit, proceeding or investigation pending
against, or, to the knowledge of the Borrower, threatened against the Borrower
or any of its Subsidiaries or any of their respective properties, including
without limitation the Licenses, in any court or before any arbitrator of any
kind or before or by any governmental body (including, without limitation, the
FCC) that (i) calls into question the validity of this Agreement or any other
Loan Document or (ii) as of the Restatement Date, would reasonably be expected
to have a Materially Adverse Effect, other than as may be disclosed in the
public filings of the Borrower with the Securities and Exchange Commission prior
to the Restatement Date.

(g)    Taxes. All Federal income, other material Federal and material state and
other tax returns of the Borrower and its Material Subsidiaries required by law
to be filed have been duly filed and all Federal income, other material Federal
and material state and other taxes, including, without limitation, withholding
taxes, assessments and other governmental charges or levies required to be paid
by the Borrower or any of its Subsidiaries or imposed upon the Borrower or any
of its Subsidiaries or any of their respective properties, income, profits or
assets, which are due and payable, have been paid, except any such taxes (i) (x)
the payment of which the Borrower or any of its Subsidiaries is diligently
contesting in good faith by appropriate proceedings, (y) for which adequate
reserves in accordance with GAAP have been provided on the books of such Person,
and (z) as to which no Lien other than a Lien permitted pursuant to Section 7.2
hereof has attached, or (ii) which may result from audits not yet conducted, or
(iii) as to which the failure to pay would not reasonably be expected to have a
Materially Adverse Effect.

 

-31-



--------------------------------------------------------------------------------

(h)    Financial Statements. As of the Restatement Date, the Borrower has
furnished or caused to be furnished to the Administrative Agent the audited
financial statements for the Borrower and its Subsidiaries on a consolidated
basis for the fiscal year ended December 31, 2018, and the consolidated balance
sheet of the Borrower and its Subsidiaries as at September 30, 2019 and the
related consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the nine months then ended, duly certified by the chief
financial officer of the Borrower, all of which have been prepared in accordance
with GAAP and present fairly, subject, in the case of said balance sheet as at
September 30, 2019, and said statements of income and cash flows for the nine
months then ended, to year-end audit adjustments and the absence of footnotes,
in all material respects the financial position of the Borrower and its
Subsidiaries on a consolidated basis, on and as at such dates and the results of
operations for the periods then ended. As of the Restatement Date, none of the
Borrower or its Subsidiaries has any liabilities, contingent or otherwise, that
are material to the Borrower and its Subsidiaries on a consolidated basis other
than as disclosed in the financial statements referred to in the preceding
sentence or in the reports filed by the Borrower with the Securities and
Exchange Commission prior to the Restatement Date or the Obligations.

(i)    No Material Adverse Change. Other than as may be disclosed in the public
filings of the Borrower with the Securities and Exchange Commission prior to the
Restatement Date, there has occurred no event since December 31, 2018 which has
had or which would reasonably be expected to have a Materially Adverse Effect.

(j)    ERISA. The Borrower and its Subsidiaries and, to the best of their
knowledge, their ERISA Affiliates have fulfilled their respective obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and are in compliance in all material respects with the currently
applicable provisions of ERISA and the Code except where any failure or
non-compliance would not reasonably be expected to result in a Materially
Adverse Effect.

(k)    Compliance with Regulations U and X. The Borrower does not own or
presently intend to own an amount of “margin stock” as defined in Regulations U
and X (12 C.F.R. Parts 221 and 224) of the Board of Governors of the Federal
Reserve System (“margin stock”) representing twenty-five percent (25%) or more
of the total assets of the Borrower, as measured on both a consolidated and
unconsolidated basis. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of any of the
above-mentioned regulations.

(l)    Investment Company Act. The Borrower is not required to register under
the provisions of the Investment Company Act of 1940, as amended.

(m)    Solvency. As of the Restatement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the assets and property of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the total amount of liabilities, including contingent liabilities of
the Borrower and its Subsidiaries on a consolidated basis; (ii) the capital of
the Borrower and its Subsidiaries on a consolidated basis will not be
unreasonably small to conduct its business as such business is now conducted and
expected to be conducted following the Restatement Date; (iii) the Borrower and
its Subsidiaries on a

 

-32-



--------------------------------------------------------------------------------

consolidated basis will not have incurred debts, or have intended to incur
debts, beyond their ability to pay such debts as they mature; and (iv) the
present fair salable value of the assets and property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay their probable liabilities (including debts) as they become
absolute and matured. For purposes of this Section, the amount of contingent
liabilities at any time will be computed as the amount that, in light of all the
facts and circumstances existing as such time, can reasonably be expected to
become an actual or matured liability.

(n)    Designated Persons; Sanctions Laws and Regulations. Neither the Borrower
nor any of its Subsidiaries nor, to the knowledge of the Borrower, any of their
respective directors, officers, brokers or other agents is a Designated Person.
The Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions Laws and Regulations in all
material respects.

(o)    Beneficial Ownership Certifications. As of the date so delivered, to the
best knowledge of the Borrower, the information included in the Beneficial
Ownership Certification, if any, provided to any Lender in connection with this
Agreement is true and correct in all respects.

Section 4.2    Survival of Representations and Warranties, Etc. All
representations and warranties made under this Agreement and any other Loan
Document, shall be deemed to be made, and shall be true and correct in all
material respects, except for those representations and warranties that are
qualified by materiality or Materially Adverse Effect, which shall be true and
correct, at and as of the Restatement Date. All representations and warranties
made under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lenders and the Administrative Agent, any
investigation or inquiry by any Lender or the Administrative Agent, or the
making of any Advance under this Agreement.

ARTICLE 5 - GENERAL COVENANTS

So long as any of the Obligations are outstanding and unpaid:

Section 5.1    Preservation of Existence and Similar Matters. Except as
permitted under Section 7.3 hereof or to the extent required for the Borrower or
any of its Subsidiaries to maintain its status as a REIT, the Borrower will, and
will cause each of its Subsidiaries to, preserve and maintain its existence, and
its material rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation, including, without limitation, the Licenses and
all other Necessary Authorizations, except where the failure to do so would not
reasonably be expected to have a Materially Adverse Effect.

Section 5.2    Compliance with Applicable Law. The Borrower will, and will cause
each of its Subsidiaries to comply in all respects with the requirements of all
Applicable Law, except when the failure to comply therewith would not reasonably
be expected to have a Materially Adverse Effect.

 

-33-



--------------------------------------------------------------------------------

Section 5.3    Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in the ordinary
course of business in good repair, working order and condition (reasonable wear
and tear excepted) all properties then used or useful in their respective
businesses (whether owned or held under lease) that, individually or in the
aggregate, are material to the conduct of the business of the Borrower and its
Subsidiaries on a consolidated basis, except where the failure to maintain would
not reasonably be expected to have a Materially Adverse Effect.

Section 5.4    Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Subsidiaries on a consolidated and consolidating basis
to, maintain a system of accounting established and administered in accordance
with generally accepted accounting principles, keep adequate records and books
of account in which complete entries will be made in accordance with generally
accepted accounting principles and reflecting all transactions required to be
reflected by generally accepted accounting principles, and keep accurate and
complete records of their respective properties and assets.

Section 5.5    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain insurance (including self-insurance) with respect to its
properties and business that are material to the conduct of the business of the
Borrower and its Subsidiaries on a consolidated basis from responsible companies
in such amounts and against such risks as are customary for companies engaged in
the same or similar business, with all premiums thereon to be paid by the
Borrower and the Material Subsidiaries.

Section 5.6    Payment of Taxes and Claims. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge all Federal income, other
material Federal and material state and other material taxes required to be paid
by them or imposed upon them or their income or profits or upon any properties
belonging to them, prior to the date on which penalties attach thereto, which,
if unpaid, might become a Lien or charge upon any of their properties (other
than Liens permitted pursuant to Section 7.2 hereof); provided, however, that no
such tax, assessment, charge, levy or claim need be paid which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on the
appropriate books or where the failure to pay would not reasonably be expected
to have a Materially Adverse Effect.

Section 5.7    Visits and Inspections. The Borrower will, and will cause each
Material Subsidiary to, permit representatives of the Administrative Agent and
any of the Lenders, upon reasonable notice, to (a) visit and inspect the
properties of the Borrower or any Material Subsidiary during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers and
accountants (with representatives of the Borrower participating in such
discussions with their accountants) their respective businesses, assets,
liabilities, financial positions, results of operations and business prospects,
all at such reasonable times and as often as reasonably requested.

Section 5.8    Use of Proceeds. The Borrower will use the aggregate proceeds of
the Advances for working capital needs, to finance acquisitions and other
general corporate purposes

 

-34-



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries (including, without limitation, to
refinance or repurchase Indebtedness and to purchase issued and outstanding
Ownership Interests of the Borrower).

Section 5.9    Maintenance of REIT Status. The Borrower will, at all times,
conduct its affairs in a manner so as to continue to qualify as a REIT and elect
to be treated as a REIT under all Applicable Laws, rules and regulations until
such time as the board of directors of the Borrower deems it in the best
interests of the Borrower and its stockholders not to remain qualified as a
REIT.

Section 5.10    Senior Credit Facilities. If the provisions of Articles 7
(Negative Covenants) and/or 8 (Default) (and the definitions of defined terms
used therein) of any of the Existing Credit Agreements are proposed to be
amended or otherwise modified in a manner that is more restrictive from the
Borrower’s perspective (a “Restrictive Change”), the Borrower covenants and
agrees that it shall (a) provide the Lenders with written notice describing such
proposed Restrictive Change promptly and in any event prior to the effectiveness
of such Restrictive Change, and (b) upon fifteen (15) Business Days prior
written notice from the Majority Lenders requesting that such Restrictive Change
be effected with respect to this Agreement, take such steps as are necessary to
effect a Restrictive Change with respect to this Agreement that is acceptable to
the Majority Lenders and the Borrower; provided, that, in the event the Borrower
fails to effect such equivalent Restrictive Change within such fifteen
(15) Business Day period, then, such Restrictive Change to such Existing Credit
Agreement shall automatically be applied to this Agreement; provided, further
that (i) no default or event of default would occur solely by reason of such
amendment to this Agreement or any other debt agreement of the Borrower, and
(ii) such Restrictive Change shall not be made if doing so would cause the
Borrower to fail to maintain, or prevent it from being able to elect, REIT
status. Notwithstanding the foregoing, any such Restrictive Change made to this
Agreement hereunder shall remain in effect until such time as the applicable
Existing Credit Agreement has matured or otherwise been terminated, at which
point, unless the Borrower’s Debt Ratings (or their related outlooks) have
declined since the date this Agreement was executed, the Administrative Agent,
Lenders and the Borrower will take such steps as are necessary to amend this
Agreement to remove entirely any such amendments made under this Section 5.10 to
this Agreement; provided, however, that in the event that (A) the applicable
Existing Credit Agreement has matured or otherwise been terminated, and (B) the
Borrower’s Debt Ratings (or their related outlooks) have declined since the date
this Agreement was executed, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to modify such Restrictive Change with
respect to its application for the remainder of this Agreement.

ARTICLE 6 - INFORMATION COVENANTS

So long as any of the Obligations are outstanding and unpaid, the Borrower will
furnish or cause to be furnished to the Administrative Agent (with the
Administrative Agent to make the same available to the Lenders) at its office:

Section 6.1    Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) quarters of each
fiscal year of the Borrower,

 

-35-



--------------------------------------------------------------------------------

the consolidated balance sheet of the Borrower and its Subsidiaries at the end
of such quarter and as of the end of the preceding fiscal year, and the related
consolidated statement of operations and the related consolidated statement of
cash flows of the Borrower and its Subsidiaries for such quarter and for the
elapsed portion of the year ended with the last day of such quarter, which shall
set forth in comparative form such figures as at the end of and for such quarter
and appropriate prior period and shall be certified by the chief financial
officer of the Borrower to have been prepared in accordance with generally
accepted accounting principles and to present fairly in all material respects
the consolidated financial position of the Borrower and its Subsidiaries as at
the end of such period and the results of operations for such period, and for
the elapsed portion of the year ended with the last day of such period, subject
only to normal year-end and audit adjustments; provided, that in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.5 and 7.6, a statement of
reconciliation conforming such financial statements to GAAP; provided, further,
that notwithstanding anything to the contrary in this Section 6.1, no financial
statements delivered pursuant to this Section 6.1 shall be required to include
footnotes.

Section 6.2    Annual Financial Statements and Information. As soon as
available, but in any event not later than the earlier of (a) the date such
deliverables are required (if at all) by the Securities and Exchange Commission
and (b) one hundred twenty (120) days after the end of each fiscal year of the
Borrower, the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related audited
consolidated statement of operations for such fiscal year and for the previous
fiscal year, the related audited consolidated statements of cash flow and
stockholders’ equity for such fiscal year and for the previous fiscal year,
which shall be accompanied by an opinion of Deloitte & Touche, LLP, or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with a statement of
such accountants (unless the giving of such statement is contrary to accounting
practice for the continuing independence of such accountant) that in connection
with their audit, nothing came to their attention that caused them to believe
that the Borrower was not in compliance with Sections 7.5 and 7.6 hereof insofar
as they relate to accounting matters; provided that in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.5 and 7.6, a statement of
reconciliation conforming such financial statements to GAAP.

Section 6.3    Performance Certificates. At the time the financial statements
are furnished pursuant to Sections 6.1 and 6.2 hereof, a certificate of the
president, chief financial officer or treasurer of the Borrower as to the
financial performance of the Borrower and its Subsidiaries on a consolidated
basis, in substantially the form attached hereto as Exhibit E:

(a)    setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, the arithmetical calculations required to establish whether
or not the Borrower was in compliance with Sections 7.5 and 7.6 hereof; and

(b)    stating that, to the best of his or her knowledge, no Default has
occurred and is continuing as at the end of such quarterly period or year, as
the case may be, or,

 

-36-



--------------------------------------------------------------------------------

if a Default has occurred, disclosing each such Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such Default.

Section 6.4    Copies of Other Reports.

(a)    Promptly upon receipt thereof, copies of the management letter prepared
in connection with the annual audit referred to in Section 6.2 hereof.

(b)    Promptly upon receipt thereof, copies of any adverse notice or report
regarding any License that would reasonably be expected to have a Materially
Adverse Effect.

(c)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial position, projections, results of
operations or business prospects of the Borrower and its Subsidiaries, as the
Administrative Agent or any Lender may reasonably request.

(d)    Promptly after the sending thereof, copies of all statements, reports and
other information which the Borrower sends to public security holders of the
Borrower generally or publicly files with the Securities and Exchange
Commission, but solely in the event that any such statement, report or
information has not been made publicly available by the Securities and Exchange
Commission on the EDGAR or similar system or by the Borrower on its internet
website.

Section 6.5    Notice of Litigation and Other Matters. Unless previously
disclosed in the public filings of the Borrower with the Securities and Exchange
Commission, notice specifying the nature and status of any of the following
events, promptly, but in any event not later than fifteen (15) days after the
occurrence of any of the following events becomes known to the Borrower:

(a)    the commencement of all proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of its Subsidiaries or, to the extent
known to the Borrower, threatened in writing against the Borrower or any of its
Subsidiaries, which would reasonably be expected to have a Materially Adverse
Effect;

(b)    any material adverse change with respect to the business, assets,
liabilities, financial position, results of operations or business prospects of
the Borrower and its Subsidiaries, taken as a whole, other than changes which
have not had and would not reasonably be expected to have a Materially Adverse
Effect and other than changes in the industry in which the Borrower or any of
its Subsidiaries operates or the economy or business conditions in general;

(c)    any Default, giving a description thereof and specifying the action
proposed to be taken with respect thereto; and

 

-37-



--------------------------------------------------------------------------------

(d)    the commencement or threatened commencement of any litigation regarding
any Plan or naming it or the trustee of any such Plan with respect to such Plan
or any action taken by the Borrower or any of its Subsidiaries or any ERISA
Affiliate of the Borrower to withdraw or partially withdraw from any Plan or to
terminate any Plan, that in each case would reasonably be expected to have a
Materially Adverse Effect.

Section 6.6    Certain Electronic Delivery; Public Information. Documents
required to be delivered pursuant to this Section 6 (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 4; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Administrative Agent shall receive
notice (by telecopier or electronic mail) of the posting of any such documents
and shall be provided access (by electronic mail) to electronic versions (i.e.,
soft copies) of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute confidential information, they shall be treated as set forth in
Section 11.18); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, (1) the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC” and (2) the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Loans.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including

 

-38-



--------------------------------------------------------------------------------

United States federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

Section 6.7    Know Your Customer Information. Upon a merger or consolidation
pursuant to Section 7.3(b), the Borrower or the surviving corporation into which
the Borrower is merged or consolidated shall deliver for the benefit of the
Lenders and the Administrative Agent, such other documents as may reasonably be
requested in connection with such merger or consolidation, including, without
limitation, information in respect of “know your customer” and similar
requirements, an incumbency certificate and an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Majority Lenders, to the effect that all agreements or instruments effecting the
assumption of the Obligations of the Borrower under the Notes, this Agreement
and the other Loan Documents pursuant to the terms of Section 7.3(b) are
enforceable in accordance with their terms and comply with the terms hereof.

Section 6.8    Additional Requested Information. Promptly upon request,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.

ARTICLE 7 - NEGATIVE COVENANTS

So long as any of the Obligations are outstanding and unpaid:

Section 7.1    Indebtedness; Guaranties of the Borrower and its Subsidiaries.
The Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur or otherwise become or remain obligated in respect of, or permit
to be outstanding, any Indebtedness (including, without limitation, any
Guaranty) except:

(a)    Indebtedness existing on the date hereof and disclosed in the public
filings of the Borrower with the Securities and Exchange Commission and any
refinancing, extensions, renewals and replacements (including through open
market purchases and tender offers) of any such Indebtedness that do not
(i) increase the outstanding principal amount and any existing commitments not
utilized thereunder, or accreted value thereof (or, in the case of open market
purchases and tender offers, exceed the current market value thereof) plus any
accrued interest thereon, the amount of any premiums and any costs and expenses
incurred to effect such refinancing, extension, renewal or replacement,
(ii) result in an earlier maturity date or decrease the weighted average life
thereof or (iii) change the direct or any contingent obligor with respect
thereto;

(b)    Indebtedness owed to the Borrower or any of its Subsidiaries;

(c)    Indebtedness existing at the time a Subsidiary of the Borrower (not
having previously been a Subsidiary) (i) becomes a Subsidiary of the Borrower or
(ii) is merged or consolidated with or into a Subsidiary of the Borrower and any
refinancing, extensions,

 

-39-



--------------------------------------------------------------------------------

renewals and replacements (including through open market purchases and tender
offers) of any such Indebtedness that do not (x) increase the outstanding
principal amount, including any existing commitments not utilized thereunder, or
accreted value thereof (or, in the case of open market purchases and tender
offers, exceed the current market value thereof) plus any accrued interest
thereon, the amount of any premiums and any costs and expenses incurred to
effect such refinancing, extension, renewal or replacement or (y) result in an
earlier maturity date or decrease the weighted average life thereof; provided
that such Indebtedness is not created in contemplation of such merger or
consolidation;

(d)    Indebtedness secured by Permitted Liens;

(e)    Capitalized Lease Obligations;

(f)    obligations under Hedge Agreements; provided that such Hedge Agreements
shall not be speculative in nature;

(g)    Indebtedness of Subsidiaries of the Borrower, so long as (i) no Default
exists or would be caused thereby and (ii) the principal outstanding amount of
such Indebtedness at the time of its incurrence does not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(i) hereof (or portion thereof) that is guaranteed by
any Subsidiary of the Borrower), in the aggregate, the greater of (x)
$2,500,000,000 and (y) fifty percent (50%) of Adjusted EBITDA of the Borrower
and its Subsidiaries on a consolidated basis as of the last day of the most
recently completed fiscal quarter;

(h)    Indebtedness under (i) each Existing ABS Facility and (ii) any additional
ABS Facilities entered into by the Borrower or any of its Subsidiaries
(including any increase of any Existing ABS Facility) so long as, in each case
after giving pro forma effect to such ABS Facility, the Borrower is in
compliance with Sections 7.5 and 7.6 hereof;

(i)    (i) Indebtedness under the Loan Documents and (ii) other Indebtedness of
the Borrower so long as, in each case after giving pro forma effect to such
other Indebtedness, the Borrower is in compliance with Sections 7.5 and 7.6
hereof;

(j)    Guaranties by the Borrower of any of the foregoing except for the
Indebtedness set forth under Section 7.1(h) hereof; and

(k)    Guaranties by any Subsidiary of the Borrower of any of the foregoing
except for the Indebtedness set forth under Section 7.1(h) hereof; provided that
there shall be no prohibition against Guaranties by any Subsidiaries of the
Borrower that (i) are special purposes entities directly involved in any ABS
Facilities and (ii) have no material assets other than the direct or indirect
Ownership Interests in special purpose entities directly involved in such ABS
Facilities; provided further that the principal outstanding amount of any
Indebtedness set forth in Section 7.1(i) hereof (or portion thereof) that is
guaranteed by any Subsidiary of the Borrower shall not exceed (when taken
together with the principal outstanding amount at such time of Indebtedness
incurred under Section 7.1(g) hereof), in the aggregate, the greater of (x)
$2,500,000,000 and (y) fifty percent (50%) of Adjusted EBITDA of the Borrower
and its

 

-40-



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter; and

(l)    In respect of Subsidiaries of the Borrower that are owned by the Borrower
and one or more joint venture partners, Indebtedness of such Subsidiaries owed
to such joint venture partners.

For purposes of determining compliance with this Section 7.1, (A) if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described above, the Borrower, in its sole discretion, shall classify such item
of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of such clauses, although the Borrower may divide and
classify an item of Indebtedness in one or more of the types of Indebtedness and
may later re-divide or reclassify all or a portion of such item of Indebtedness
in any manner that complies with this Section 7.1 and (B) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
conformity with GAAP.

Section 7.2    Limitation on Liens. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for (i) Liens securing the Obligations (if any), (ii) Permitted
Liens, and (iii) Liens securing Indebtedness permitted under Section 7.1(a) (but
only if and to the extent such Indebtedness (or the Indebtedness which was
refinanced, extended, renewed or replaced) is secured as of the date hereof),
Section 7.1(c) (but only if and to the extent such Indebtedness (or the
Indebtedness which was refinanced, extended, renewed or replaced) is secured as
of the date the Subsidiary that incurred such Indebtedness became a Subsidiary
of the Borrower), Section 7.1(g), Section 7.1(h) or Section 7.1(k).

Section 7.3    Liquidation, Merger or Disposition of Assets.

(a)    Disposition of Assets. The Borrower shall not, and shall not permit any
of its Subsidiaries to, at any time sell, lease, abandon, or otherwise dispose
of any assets (other than assets disposed of in the ordinary course of
business), except for (i) the transfer of assets among the Borrower and its
Subsidiaries (excluding Subsidiaries of such Persons described in clause (b) of
the definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met) or the transfer of assets between or among the Borrower’s
Subsidiaries (excluding Subsidiaries of such Persons described in clause (b) of
the definition of “Subsidiary” if the requirements of clause (a) thereof are not
otherwise met), (ii) the transfer of assets by the Borrower or any of its
Subsidiaries to Unrestricted Subsidiaries representing an amount not to exceed,
in any given fiscal year, fifteen percent (15%) of Adjusted EBITDA of the
Borrower and its Subsidiaries on a consolidated basis as of the last day of the
immediately preceding fiscal year, but in aggregate for the period commencing on
the Restatement Date and ending of the date of such transfer, not more than
twenty-five percent (25%) of Adjusted EBITDA of the Borrower and its
Subsidiaries on a consolidated basis as of the last day of the fiscal year
immediately preceding the date of such transfer, or (iii) the disposition of
assets for fair market value so long as no Default exists or will be caused to
occur as a result of such disposition; provided that, in respect of this clause
(iii), the fair market value of all such assets disposed of by the Borrower

 

-41-



--------------------------------------------------------------------------------

and its Subsidiaries during any fiscal year shall not exceed fifteen percent
(15%) of Consolidated Total Assets as of the last day of the immediately
preceding fiscal year. For the avoidance of doubt, cash and cash equivalents
shall not be considered assets subject to the provisions of this Section 7.3(a).

(b)    Liquidation or Merger. The Borrower shall not, at any time, liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up,
or enter into any merger or consolidation, other than (i) a merger or
consolidation among the Borrower and one or more of its Subsidiaries; provided,
however, that the Borrower is the surviving Person, (ii) in connection with an
Acquisition permitted hereunder effected by a merger in which the Borrower is
the surviving Person, or (iii) a merger or consolidation (including, without
limitation, in connection with an Acquisition permitted hereunder) among the
Borrower, on the one hand, and any other Person (including, without limitation,
an Affiliate), on the other hand, where the surviving Person (if other than the
Borrower) (A) is a corporation, partnership, or limited liability company
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and (B) on the effective date of such merger
or consolidation expressly assumes, by supplemental agreement, executed and
delivered to the Administrative Agent, for itself and on behalf of the Lenders,
in form and substance reasonably satisfactory to the Majority Lenders, all the
Obligations of the Borrower under the Notes, this Agreement and the other Loan
Documents; provided, however, that, in each case, no Default exists or would be
caused thereby.

Section 7.4    Restricted Payments. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any Restricted Payments; provided, however that
the Borrower and its Subsidiaries may make any Restricted Payments so long as no
Default exists or would be caused thereby, and, provided, further that, (a) for
so long as the Borrower is a REIT, during the continuation of a Default, the
Borrower and its Subsidiaries may make any Restricted Payments provided they do
not exceed in the aggregate for any four consecutive fiscal quarters of the
Borrower occurring from and after September 30, 2013, (i) 95% of Funds From
Operations for such four fiscal quarter period, or (ii) such greater amount as
may be required to comply with Section 5.9 or to avoid the imposition of income
or excise taxes on the Borrower, and (b) the Borrower may make any Restricted
Payment required to comply with Section 5.9, including, for the avoidance of
doubt, any Restricted Payment necessary to satisfy the requirements of section
857(a)(2)(B) of the Code, or any successor provision, or to avoid the imposition
of any income or excise taxes.

Section 7.5    Senior Secured Leverage Ratio. As of the end of each fiscal
quarter, the Borrower shall not permit the ratio of (i) Senior Secured Debt on
such calculation date to (ii) Adjusted EBITDA, as of the last day of such fiscal
quarter, to be greater than 3.00 to 1.00.

Section 7.6    Total Borrower Leverage Ratio.

As of the end of each fiscal quarter, the Borrower shall not permit the ratio of
(a) Total Debt on such calculation date to (b) Adjusted EBITDA, as of the last
day of such fiscal quarter to be greater than 6.00 to 1.00; provided that in
lieu of the foregoing, for any such date occurring after a Qualified Acquisition
(as defined below) and on or prior to the last day of the fourth full

 

-42-



--------------------------------------------------------------------------------

fiscal quarter of the Borrower after the consummation of such Qualified
Acquisition, the Borrower will not permit such ratio as of such date to exceed
7.00 to 1.00.

“Qualified Acquisition” means an Acquisition by the Borrower or any Subsidiary
which has been designated to the Lenders by an authorized officer of the
Borrower as a “Qualified Acquisition” so long as, on a pro forma basis after
giving effect to such Acquisition, the ratio of Total Debt to Adjusted EBITDA as
of the last day of the most recently ended fiscal quarter of the Borrower (for
which financial statements have been delivered pursuant to Section 6.1 or 6.2)
prior to such acquisition would be no less than 5.00 to 1.00; provided that
(i) no such designation may be made with respect to any Acquisition prior to the
end of the fourth full fiscal quarter following the completion of the most
recently consummated Qualified Acquisition unless the ratio of Total Debt to
Adjusted EBITDA as of the last day of the most recently ended fiscal quarter of
the Borrower (for which financial statements have been delivered pursuant to
Section 6.1 or 6.2) prior to the consummation of such Acquisition was no greater
than 5.50 to 1.00, (ii) the aggregate consideration for such Acquisition
(including the aggregate principal amount of any Indebtedness assumed thereby)
is equal to or greater than $850,000,000 and (iii) the Borrower may designate no
more than three (3) such Acquisitions as a “Qualified Acquisition” during the
term of this Agreement.

Section 7.7    [Reserved].

Section 7.8    Affiliate Transactions. Except (i) as specifically provided
herein (including, without limitation, Sections 7.1, 7.3 and 7.4 hereof), (ii)
investments of cash and cash equivalents in Unrestricted Subsidiaries, and
(iii) as may be disclosed in the public filings of the Borrower with the
Securities and Exchange Commission prior to the Restatement Date, the Borrower
shall not, and shall not permit any of its Subsidiaries to, at any time engage
in any transaction with an Affiliate, other than between or among the Borrower
and/or any Subsidiaries of the Borrower or in the ordinary course of business,
or make an assignment or other transfer of any of its properties or assets to
any Affiliate, in each case on terms less advantageous in any material respect
to the Borrower or such Subsidiary than would be the case if such transaction
had been effected with a non-Affiliate.

Section 7.9    Restrictive Agreements. The Borrower shall not, nor shall the
Borrower permit any of its Material Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Material
Subsidiary of the Borrower to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Material Subsidiary of the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by any Loan Document, (ii) the foregoing shall not apply to restrictions
and conditions contained in agreements relating to the sale of a Material
Subsidiary of the Borrower pending such sale; provided that such restrictions
and conditions apply only to the Material Subsidiary that is to be sold and such
sale is permitted hereunder, (iii) the foregoing shall not apply to restrictions
and conditions contained in any instrument governing Indebtedness or Ownership
Interests of a Person acquired by the Borrower or any of its Material
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred, or such Ownership Interests were issued, in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not

 

-43-



--------------------------------------------------------------------------------

applicable to any Person, or the properties or assets of any Person, other than
the Person or the property or assets of the Person so acquired, and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those instruments; provided that the
encumbrances or restrictions contained in any such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings, taken as whole, are not materially more restrictive than the
encumbrances or restrictions contained in instruments as in effect on the date
of acquisition, (iv) the foregoing shall not apply to restrictions and
conditions on cash or other deposits or net worth imposed by customers or
lessors under contracts or leases entered into in the ordinary course of
business, (v) the foregoing shall not apply to restrictions and conditions
imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder, (vi) the foregoing shall
not apply to restrictions and conditions imposed by contracts or leases entered
into in the ordinary course of business by the Borrower or any of its Material
Subsidiaries with such Person’s customers, lessors or suppliers and (vii) the
foregoing shall not apply to restrictions and conditions imposed upon the
“borrower”, “issuer”, “guarantor”, “pledgor” or “lender” entities under ABS
Facilities permitted under Section 7.1(h) hereof or which arise in connection
with any payment default regarding Indebtedness otherwise permitted under
Section 7.1 hereof.

Section 7.10    Use of Proceeds. The Borrower shall not, nor shall the Borrower
permit any of its Subsidiaries to, use the proceeds of any Loan directly, or to
the Borrower’s knowledge indirectly, to fund any operations in, finance any
investments or activities in, or make any payments to a Designated Person or a
Sanctioned Country, in violation of Anti-Corruption Laws or in any manner that
would result in the violation of any Sanctions Laws and Regulations applicable
to any party hereto.

ARTICLE 8 - DEFAULT

Section 8.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or non-governmental body:

(a)    any representation or warranty made under this Agreement shall prove to
be incorrect in any material respect when made or deemed to be made pursuant to
Section 4.2 hereof;

(b)    the Borrower shall default in the payment of (i) any interest hereunder
or under any of the Notes or fees or other amounts payable to the Lenders and
the Administrative Agent under any of the Loan Documents, or any of them, when
due, and such Default shall not be cured by payment in full within five
(5) Business Days from the due date or (ii) any principal hereunder or under any
of the Notes when due;

(c)    the Borrower or any Material Subsidiary, as applicable, shall default in
the performance or observance of any agreement or covenant contained in Sections
5.1 (as to the existence of the Borrower), 5.8, 5.10, 7.1, 7.2, 7.3, 7.4, 7.5,
7.6 and 7.9 hereof;

 

-44-



--------------------------------------------------------------------------------

(d)    the Borrower or any of its Subsidiaries, as applicable, shall default in
the performance or observance of any other agreement or covenant contained in
this Agreement not specifically referred to elsewhere in this Section 8.1, and
such default shall not be cured within a period of thirty (30) days (or with
respect to Sections 5.3, 5.4, 5.5, 5.6, 6.4, 6.5 and 7.8 hereof, such longer
period not to exceed sixty (60) days if such default is curable within such
period and the Borrower is proceeding in good faith with all diligent efforts to
cure such default) from the later of (i) occurrence of such Default and (ii) the
date on which such Default became known to the Borrower;

(e)    there shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
this Section 8.1) by the Borrower, which shall not be cured within a period of
thirty (30) days (or such longer period not to exceed sixty (60) days if such
default is curable within such period and the Borrower is proceeding in good
faith with all diligent efforts to cure such default) from the date on which
such default became known to the Borrower;

(f)    there shall be entered and remain unstayed a decree or order for relief
in respect of the Borrower or any Material Subsidiary Group under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
applicable Federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any Material Subsidiary Group, or of any substantial
part of their respective properties, or ordering the winding-up or liquidation
of the affairs of the Borrower or any Material Subsidiary Group; or an
involuntary petition shall be filed against the Borrower or any Material
Subsidiary Group, and (i) such petition shall not be diligently contested, or
(ii) any such petition shall continue undismissed or unstayed for a period of
ninety (90) consecutive days;

(g)    the Borrower or any Material Subsidiary Group shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable Federal or state
bankruptcy law or other similar law, or the Borrower or any Material Subsidiary
Group shall consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment or taking of possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any Material Subsidiary Group or of any
substantial part of their respective properties, or the Borrower or any Material
Subsidiary Group shall fail generally to pay their respective debts as they
become due or shall be adjudicated insolvent; or the Borrower or any Material
Subsidiary Group shall take any action in furtherance of any such action;

(h)    a judgment not covered by insurance or indemnification, where the
indemnifying party has agreed to indemnify and is financially able to do so,
shall be entered by any court against the Borrower or any Material Subsidiary
Group for the payment of money which exceeds singly, or in the aggregate with
other such judgments, $400,000,000, or a warrant of attachment or execution or
similar process shall be issued or levied against property of the Borrower or
any Material Subsidiary Group which, together with all other such property of
the Borrower or any Material Subsidiary Group subject to other such process,
exceeds in value

 

-45-



--------------------------------------------------------------------------------

$400,000,000 in the aggregate, and if, within thirty (30) days after the entry,
issue or levy thereof, such judgment, warrant or process shall not have been
paid or discharged or stayed pending appeal or removed to bond, or if, after the
expiration of any such stay, such judgment, warrant or process, shall not have
been paid or discharged or removed to bond;

(i)    except to the extent that would not reasonably be expected to have a
Materially Adverse Effect collectively or individually, (i) there shall be at
any time any “accumulated funding deficiency,” as defined in ERISA or in
Section 412 of the Code, with respect to any Plan maintained by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, or to which the Borrower, any of
its Subsidiaries or any ERISA Affiliate has any liabilities, or any trust
created thereunder; (ii) a trustee shall be appointed by a United States
District Court to administer any such Plan; (iii) PBGC shall institute
proceedings to terminate any such Plan; (iv) the Borrower, any of its
Subsidiaries or any ERISA Affiliate shall incur any liability to PBGC in
connection with the termination of any such Plan; or (v) any Plan or trust
created under any Plan of the Borrower, any of its Subsidiaries or any ERISA
Affiliate shall engage in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan or trust to material tax or penalty on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code;

(j)    there shall occur (i) any acceleration of the maturity of any
Indebtedness of the Borrower or any Material Subsidiary in an aggregate
principal amount exceeding $400,000,000, or, as a result of a failure to comply
with the terms thereof, such Indebtedness shall otherwise have become due and
payable prior to its scheduled maturity; or (ii) any failure to make any payment
when due (after any applicable grace period) with respect to any Indebtedness of
the Borrower or any Material Subsidiary (other than the Obligations) in an
aggregate principal amount exceeding $400,000,000;

(k)    any material Loan Document or any material provision thereof, shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by the Borrower seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or the Borrower shall deny that it has
any liability or obligation for the payment of principal or interest purported
to be created under any Loan Document (other than in accordance with its terms);
or

(l)    there shall occur any Change of Control.

Section 8.2    Remedies.

(a)    If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(f) or (g) hereof) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Majority Lenders but
subject to Section 9.3 hereof, shall declare the principal of and interest on
the Loans and the Notes, if any, and all other amounts owed to the Lenders and
the Administrative Agent under this Agreement, the Notes and any other Loan
Documents to be forthwith due and payable without presentment, demand,

 

-46-



--------------------------------------------------------------------------------

protest or other notice of any kind, all of which are hereby expressly waived,
anything in this Agreement, the Notes or any other Loan Document to the contrary
notwithstanding.

(b)    Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(f) or (g) hereof, all principal, interest and other amounts due
hereunder and under the Notes, and all other Obligations, shall thereupon and
concurrently therewith become due and payable and the principal amount of the
Loans outstanding hereunder shall bear interest at the Default Rate, all without
any action by the Administrative Agent, the Lenders, the Majority Lenders or any
of them, and without presentment, demand, protest or other notice of any kind,
all of which are expressly waived, anything in this Agreement or in the other
Loan Documents to the contrary notwithstanding.

(c)    Upon acceleration of the Loans, as provided in Section 8.2(a) or
(b) hereof, the Administrative Agent and the Lenders shall have all of the
post-default rights granted to them, or any of them, as applicable under the
Loan Documents and under Applicable Law.

(d)    The rights and remedies of the Administrative Agent and the Lenders
hereunder shall be cumulative, and not exclusive.

Section 8.3    Payments Subsequent to Declaration of Event of Default.
Subsequent to the acceleration of the Loans under Section 8.2 hereof, payments
and prepayments under this Agreement made to the Administrative Agent and the
Lenders or otherwise received by any of such Persons shall be paid over to the
Administrative Agent (if necessary) and distributed by the Administrative Agent
as follows: first, to the Administrative Agent’s and the Lenders’ reasonable
costs and expenses, if any, incurred in connection with the collection of such
payment or prepayment, including, without limitation, all amounts under
Section 11.2(b) hereof; second, to the Administrative Agent for any fees
hereunder or under any of the other Loan Documents then due and payable; third,
to the Lenders pro rata on the basis of their respective unpaid principal
amounts (except as provided in Section 2.2(e) hereof), for the payment of any
unpaid interest which may have accrued on the Obligations and any fees hereunder
or under any of the other Loan Documents then due and payable; fourth, to the
Lenders pro rata until all Loans have been paid in full, for the payment of the
Loans; fifth, to the Lenders pro rata on the basis of their respective unpaid
amounts, for the payment of any other unpaid Obligations; and sixth, to the
Borrower or as otherwise required by Applicable Law.

ARTICLE 9 - THE ADMINISTRATIVE AGENT

Section 9.1    Appointment and Authorization. Each of the Lenders hereby
irrevocably appoints Mizuho Bank, Ltd. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the

 

-47-



--------------------------------------------------------------------------------

Lenders, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

Section 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.11 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

-48-



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.5    Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right to appoint a successor, which shall (i) be a bank with (A) an office
in the United States, or an Affiliate of a bank with an office in the United
States, and (B) combined capital and reserves in excess of $250,000,000 (clauses
(A) and (B) together, the “Agent Qualifications”) and (ii) so long as no Event
of Default is continuing, be reasonably acceptable to Borrower. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and in consultation with the Borrower, appoint a
successor Administrative Agent meeting the Agent Qualifications. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent has, (i) become the subject
of a voluntary proceeding under any bankruptcy or other debtor relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any voluntary or involuntary proceeding under any bankruptcy or
other debtor relief law or any such appointment, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor
Administrative Agent meeting the Agent Qualifications and which, so long

 

-49-



--------------------------------------------------------------------------------

as no Event of Default is continuing, is reasonably acceptable to Borrower. If
no such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Majority Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c)    With effect from, as applicable, the Resignation Effective Date or the
Removal Effective Date (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 11.2 and 11.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.6    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.7    Indemnification. The Lenders severally, and not jointly, agree to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
but without affecting the Borrower’s obligations with respect thereto) pro rata,
from and against any and all liabilities, obligations, losses (other than the
loss of principal, interest and fees hereunder in the event of a bankruptcy or
out-of-court ‘work-out’ of the Loans), damages, penalties, actions, judgments,
suits, or reasonable out-of-pocket costs, expenses (including, without
limitation, fees and disbursements of experts, agents, consultants and counsel),
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, any other Loan Document, or any

 

-50-



--------------------------------------------------------------------------------

other document contemplated by this Agreement or any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, any
other Loan Document, or any other document contemplated by this Agreement,
except that no Lender shall be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, or reasonable out-of-pocket costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent as determined by a final, non-appealable judicial order of a court having
jurisdiction over the subject matter.

Section 9.8    No Responsibilities of the Agents. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Loan Document, the
Syndication Agent, the Joint Lead Arrangers and the Joint Bookrunners (as set
forth on the cover page hereof) shall not have any duties or responsibilities,
nor shall the Syndication Agent or any of the Joint Lead Arrangers or Joint
Bookrunners have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Syndication Agent or any of the Joint
Lead Arrangers or Joint Bookrunners.

Section 9.9    Lender ERISA Matters. Each Lender represents and warrants as of
the date hereof to the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower, that such Lender is not and will not be (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Internal Revenue Code; (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code that is using “plan assets” of any such plans or accounts to fund
or hold Loans or perform its obligations under this Agreement; or (iv) a
“governmental plan” within the meaning of ERISA.

ARTICLE 10 - CHANGES IN CIRCUMSTANCES

AFFECTING LIBOR ADVANCES AND INCREASED COSTS

Section 10.1    LIBOR Basis Determination Inadequate or Unfair. (1) If with
respect to any proposed LIBOR Advance for any Interest Period, (a) the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advance will not adequately reflect the cost to such
Lenders of making, funding or maintaining their LIBOR Advances for such Interest
Period, or (b) the Administrative Agent determines after consultation with the
Lenders that adequate and fair means do not exist for determining the LIBOR
Basis, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such situation no longer exist,
the obligations of any affected Lender to make its portion of such LIBOR
Advances shall be suspended and each affected Lender shall make its portion of
such LIBOR Advance as a Base Rate Advance.

(2)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (1)(b) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause

 

-51-



--------------------------------------------------------------------------------

(1)(b) have not arisen but either (w) the supervisor for the administrator of
LIBOR has made a public statement that the administrator of LIBOR is insolvent
(and there is no successor administrator that will continue publication of
LIBOR), (x) the administrator of LIBOR has made a public statement identifying a
specific date after which LIBOR will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of LIBOR), (y) the supervisor for the administrator of LIBOR has
made a public statement identifying a specific date after which LIBOR will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of LIBOR or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR may no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 11.11, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date such amendment is provided to the Lenders,
a written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (2) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 10.1(2), only to the extent LIBOR for such
Interest Period is not available or published at such time on a current basis),
(x) any Request for Advance requesting a Conversion of any Base Rate Advance to,
or continuation of any Base Rate Advance as, a LIBOR Advance shall be
ineffective and (y) if any Request for Advance requests a LIBOR Advance, such
Advance shall be made as an Base Rate Advance.

Section 10.2    Illegality. If, after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Restatement Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall make it unlawful or
impossible for any Lender to make, maintain or fund its portion of such LIBOR
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Upon receipt of such notice, notwithstanding anything contained
in Article 2 hereof, the Borrower shall Convert such LIBOR Advance to a Base
Rate Advance on either (a) the last day of the then current Interest Period
applicable to such affected LIBOR Advance if such Lender may lawfully continue
to maintain and fund its portion of such LIBOR Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected LIBOR Advance to such day.

 

-52-



--------------------------------------------------------------------------------

Section 10.3    Increased Costs and Additional Amounts.

(a)    If after the date hereof, the adoption of any Applicable Law, or any
change in any Applicable Law (whether adopted before or after the Restatement
Date), or any interpretation or change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof or compliance by any Lender
with any directive issued after the Restatement Date (whether or not having the
force of law) of any such authority, central bank or comparable agency:

(i)    shall subject any Lender to any Tax with respect to its obligation to
make its portion of LIBOR Advances, or its portion of other Advances, or shall
change the basis of taxation of payments to any Lender of the principal of or
interest on its portion of LIBOR Advances or in respect of any other amounts due
under this Agreement, or its obligation to make its portion of Advances (except
for changes with respect to Taxes imposed on the revenues or net income of such
Lender, and except for any Taxes referred to in Section 10.3(b) hereof); or

(ii)    shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in an applicable Eurodollar Reserve Percentage),
special deposit, capital adequacy or liquidity, assessment or other requirement
or condition against assets of, deposits with or for the account of, or
commitments or credit extended by, any Lender or shall impose on any Lender or
the London interbank borrowing market any other condition affecting its
obligation to make its portion of such LIBOR Advances or its portion of existing
Advances;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any of its portion of such LIBOR Advances, or to reduce
the amount of any sum received or receivable by such Lender under this Agreement
or under its Note, if any, with respect thereto, then, within ten (10) days
after demand by such Lender, the Borrower agrees to pay to such Lender such
additional amount or amounts as will compensate such Lender on an after-tax
basis for such increased costs; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be enacted, adopted or issued after the date hereof,
regardless of the date enacted, adopted or issued.

(b)    Except as required by Applicable Law, all payments made by the Borrower
under this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income or other similar
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Taxes”), now or hereafter imposed, levied, collected, withheld or assessed by
any governmental authority, excluding any Taxes imposed on a Lender by reason of
any connection between the Lender and the taxing jurisdiction

 

-53-



--------------------------------------------------------------------------------

other than a connection that is solely attributable to executing, delivering,
performing or enforcing this Agreement and receiving payments hereunder. If any
such non-excluded Taxes (collectively, the “Non-Excluded Taxes”) are required to
be withheld or deducted from any such payment, the Borrower shall pay such
additional amounts as may be necessary to ensure that the net amount actually
received by a Lender after such withholding or deduction is equal to the amount
that the Lender would have received had no such withholding or deduction been
required; provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender if such Lender fails to comply with the
requirements of Section 2.12 hereof, provided, further, that the Borrower shall
not be required to pay any additional amounts in respect of Taxes imposed under
FATCA, provided, further, that the Borrower shall not be required to pay any
U.S. withholding Taxes imposed on amounts payable to or for the account of any
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office,
except, in each case, to the extent that, pursuant to this Section 10.3, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office. Whenever any Non-Excluded
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as result of any such
failure. The Borrower shall make any payments required pursuant to the
immediately preceding sentence within thirty (30) days after receipt of written
demand therefor from the Administrative Agent or any Lender, as the case may be.
The agreements set forth in this Section 10.3 shall survive the termination of
this Agreement and the payment of the Obligations. Each Lender will promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 10.3 and will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender
made in good faith, be otherwise disadvantageous to such Lender.

(c)    Any Lender claiming compensation under this Section 10.3 shall provide
the Borrower with a written certificate setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor in reasonable
detail. Such certificate shall be presumptively correct absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 10.3 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that, other than in respect of Taxes, the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section if the
circumstances giving rise to such compensation occurred more than six (6) months
prior to the date that such Lender notifies the Borrower of such circumstances
and of such Lender’s intention to claim compensation therefor (except that, if
such circumstances are retroactive, then the six (6) month period referred to
above shall be

 

-54-



--------------------------------------------------------------------------------

extended to include the period of retroactive effect thereof). If any Lender
demands compensation under this Section 10.3, the Borrower may at any time, upon
at least five (5) Business Days’ prior notice to such Lender, Convert into a
Base Rate Advance such Lender’s portion of the then outstanding LIBOR Advances,
and pay to such Lender the accrued interest and fees thereon to the date of
Conversion, along with any reimbursement required under Section 2.9 hereof and
this Section 10.3.

(d)    The Borrower shall pay any present or future stamp, transfer or
documentary Taxes or any other excise or property Taxes that may be imposed in
connection with the execution, delivery or registration of this Agreement or any
other Loan Documents.

(e)    If any party receives a refund of any Taxes for which it has been
indemnified pursuant to this Section 10.3, it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (e) (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 10.4    Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 hereof suspending the obligation of any Lender to
make its portion of any LIBOR Advance, or requiring such Lender’s portion of
LIBOR Advances to be Converted, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such Conversion no longer apply,
all amounts which would otherwise be made by such Lender as its portion of LIBOR
Advances shall be made instead as Base Rate Advances, unless otherwise notified
by the Borrower.

Section 10.5    Claims for Increased Costs and Taxes; Replacement Lenders. In
the event that any Lender shall (y) decline to make LIBOR Advances pursuant to
Sections 10.1 and 10.2 hereof, or (z) have notified the Borrower that it is
entitled to claim compensation pursuant to Section 10.3, 2.8, 2.9 or 2.11 hereof
or is unable to complete the form required or is subject to withholding on
account of any Tax (each such lender being an “Affected Lender”), the Borrower
at its own cost and expense may designate a replacement lender (a “Replacement
Lender”) to purchase the outstanding Loans of such Affected Lender and such
Affected Lender’s rights hereunder and with respect thereto, and within ten
(10) Business Days of such designation the

 

-55-



--------------------------------------------------------------------------------

Affected Lender shall (a) sell to such Replacement Lender, without recourse
upon, warranty by or expense to such Affected Lender, by way of an Assignment
and Assumption substantially in the form of Exhibit F attached hereto, for a
purchase price equal to (unless such Lender agrees to a lesser amount) the
outstanding principal amount of the Loans of such Affected Lender, plus all
interest accrued and unpaid thereon and all other amounts owing to such Affected
Lender hereunder, including without limitation, payment by the Borrower of any
amount which would be payable to such Affected Lender pursuant to Section 2.9
hereof (provided that the administrative fee set forth in Section 11.4(b)(iv)
shall not apply to an assignment described in this clause (a)), and (b) upon
such assumption and purchase by the Replacement Lender, such Replacement Lender
shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement and
shall no longer have any obligations or rights hereunder (other than any
obligations or rights which according to this Agreement shall survive the
termination of this Agreement).

ARTICLE 11 - MISCELLANEOUS

Section 11.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 4; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified to the Administrative Agent
(including, as appropriate, notices delivered solely to the Person designated by
a Lender for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative

 

-56-



--------------------------------------------------------------------------------

Agent and the Borrower, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article 2 if such Lender has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii)

 

-57-



--------------------------------------------------------------------------------

accurate wire instructions for such Lender. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and Applicable Law, including United States Federal and state
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 11.2    Expenses. The Borrower will promptly pay, or reimburse:

(a)    all reasonable and documented out-of-pocket expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents, and the
transactions contemplated hereunder and thereunder any amendments, waivers and
consents associated therewith, including, without limitation, the reasonable and
documented fees and disbursements of Shearman & Sterling LLP, special counsel
for the Administrative Agent; and

(b)    all documented out-of-pocket costs and expenses of the Administrative
Agent and the Lenders of enforcement under this Agreement or the other Loan
Documents and all documented out-of-pocket costs and expenses of collection if
an Event of Default occurs in the payment of the Notes, which in each case shall
include, without limitation, reasonable fees and out-of-pocket expenses of one
counsel for the Administrative Agent and one counsel for all Lenders.

Section 11.3    Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Majority
Lenders and the Lenders, or any of them, in exercising any right, shall operate
as a waiver of such right. No waiver of any provision of this Agreement or
consent to any departure by the Borrower or any of its Subsidiaries therefrom
shall in any event be effective unless the same shall be permitted by
Section 11.11, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver

 

-58-



--------------------------------------------------------------------------------

of any Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default at the time.

Section 11.4    Assignment and Participation.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the Loans
at the time owing to the assigning Lender or in the case of an assignment to a
Lender, an Affiliate of a Lender, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

-59-



--------------------------------------------------------------------------------

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender;

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in form and substance reasonably satisfactory to
the Administrative Agent.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or (B) to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 10.2, 10.3 and 10.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. This Section 11.4(c) shall be construed so that the Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (and any other

 

-60-



--------------------------------------------------------------------------------

relevant or successor provisions of the Code or Treasury Regulations promulgated
thereunder). The Register shall be available for inspection by the Borrower and
any Lender, as to its Commitments only, at any reasonable time and from time to
time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (ii)(A), (B)
or (C) of Section 11.11(a) that affects such Participant. Subject to the
following paragraph, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 10.3 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.

A Participant shall not be entitled to receive any greater payment under
Section 10.3 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. A Participant that would
be a foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) except each Lender that sells a participation shall make a
copy of the Participant Register available for the Borrower and the
Administrative Agent to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
Borrower, the Lenders and the Administrative Agent shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure

 

-61-



--------------------------------------------------------------------------------

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
sponsored by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Advance and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof. The Loans by an SPC hereunder shall be Loans of the Granting Lender to
the same extent, and as if, such Loans were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it, solely in its capacity as a party hereto and to any other Loan
Document, will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 11.4, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Advance
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of
Advance and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 11.4(f) may not be amended without the written consent of any SPC which
has been designated in writing as provided in the first sentence hereof and
holds any outstanding Loans. The designation by a Granting Lender of an SPC to
fund Advances shall be deemed to be a representation, warranty, covenant and
agreement by such Granting Lender to the Borrower and all other parties
hereunder that (A) the funding and maintaining of such Advances by such SPC
shall not constitute a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code), and (B) such designation,
funding and maintenance would not result in any interest requiring registration
under the Securities Act of 1933, as amended, or qualification under any state
securities law. The SPC shall from time to time provide to the Borrower the tax
and other forms required pursuant to Section 2.12 hereof with respect to such
SPC as though such SPC were a Lender hereunder. In no event shall the Borrower
or any Lender other than the Granting Lender be obligated hereunder to pay any
additional amounts under any provision of this Agreement (pursuant to Article 10
hereof or otherwise) by reason of a Granting Lender’s designation of an SPC or
the funding or maintenance of Advances by such SPC, in excess of amounts which
the Borrower would have been obligated to pay if such Granting Lender had not

 

-62-



--------------------------------------------------------------------------------

made such designation and such Granting Lender were itself funding and
maintaining such Advances. The Administrative Agent shall register the interest
of any SPC in an Advance from time to time on the Register maintained pursuant
to Section 11.4(c) hereof.

Section 11.5    Indemnity. The Borrower agrees to indemnify and hold harmless
each Lender, the Administrative Agent and each of their respective Related
Parties (any of the foregoing shall be an “Indemnitee”) from and against any and
all claims, liabilities, obligations, losses, damages, actions, reasonable and
documented external attorneys’ fees and expenses (as such fees and expenses are
reasonably incurred), penalties, judgments, suits, reasonable and documented
out-of-pocket costs and demands by any third party, including the costs of
investigating and defending such claims, whether or not the Borrower or the
Person seeking indemnification is the prevailing party (a) resulting from any
breach or alleged breach by the Borrower of any representation or warranty made
hereunder or under any Loan Document; or (b) otherwise arising out of (i) this
Agreement, any Loan Document or any transaction contemplated hereby or thereby,
including, without limitation, the use of the proceeds of Loans hereunder in any
fashion by the Borrower or the performance of its obligations under the Loan
Documents, (ii) allegations of any participation by a Lender, the Administrative
Agent or any of them, in the affairs of the Borrower or any of its Subsidiaries,
or allegations that any of them has any joint liability with the Borrower for
any reason and (iii) any claims against the Lenders, the Administrative Agent or
any of them, by any shareholder or other investor in or lender to the Borrower,
by any brokers or finders or investment advisers or investment bankers retained
by the Borrower or by any other third party, arising out of or under this
Agreement, except to the extent that (A) the Person seeking indemnification
hereunder is determined in such case to have acted with gross negligence or
willful misconduct, in any case, by a final, non-appealable judicial order of a
court of competent jurisdiction or (B) such claims are for lost profits,
foreseeable and unforeseeable, consequential, special, incidental or indirect
damages or punitive damages. Upon receipt of notice in writing of any actual or
prospective claim, litigation, investigation or proceeding for which
indemnification is provided pursuant to the immediately preceding sentence (a
“Relevant Proceeding”), the recipient shall promptly notify the Administrative
Agent (which shall promptly notify the other parties hereto) thereof, and the
Borrower and the Lenders agree to consult, to the extent appropriate, with a
view to minimizing the cost to the Borrower of its obligations hereunder. The
Borrower shall be entitled, to the extent feasible, to participate in any
Relevant Proceeding and shall be entitled to assume the defense thereof with
counsel of the Borrower’s choice; provided, however, that such counsel shall be
reasonably satisfactory to such of the Indemnitees as are parties thereto;
provided, further, however, that, after the Borrower has assumed the defense of
any Relevant Proceeding, it will not settle, compromise or consent to the entry
of any order adjudicating or otherwise disposing of any claims against any
Indemnitee (1) if such settlement, compromise or order involves the payment of
money damages, except if the Borrower agrees, as between the Borrower and such
Indemnitee, to pay such money damages, and, if not simultaneously paid, to
furnish such Indemnitee with satisfactory evidence of its ability to pay the
same, and (2) if such settlement, compromise or order involves any relief
against such Indemnitee other than the payment of money damages, except with the
prior written consent of such Indemnitee (which consent shall not be
unreasonably withheld). Notwithstanding the Borrower’s election to assume the
defense of such Relevant Proceeding, such of the Indemnitees as are parties
thereto shall have the right to employ separate counsel and to participate in
the defense of such action or proceeding at the expense of such Indemnitee. The
obligations of the Borrower under this Section 11.5 are in addition to, and
shall not otherwise

 

-63-



--------------------------------------------------------------------------------

limit, any liabilities which the Borrower might otherwise have in connection
with any warranties or similar obligations of the Borrower in any other Loan
Document. Notwithstanding the foregoing, this Section 11.5 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Section 11.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.

Section 11.7    Governing Law; Jurisdiction.

(a)    Governing Law. This Agreement and the Notes shall be construed in
accordance with and governed by the internal laws of the State of New York
applicable to agreements made and to be performed the State of New York.

(b)    Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Services of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 11.8    Severability. To the extent permitted by law, any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions

 

-64-



--------------------------------------------------------------------------------

hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.9    Interest.

(a)    In no event shall the amount of interest due or payable hereunder or
under the Notes exceed the maximum rate of interest allowed by Applicable Law,
and in the event any such payment is inadvertently made by the Borrower or
inadvertently received by the Administrative Agent or any Lender, then such
excess sum shall be credited as a payment of principal, unless, if no Event of
Default shall have occurred and be continuing, the Borrower shall notify the
Administrative Agent or such Lender, in writing, that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Administrative Agent and the Lenders not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under Applicable Law.

(b)    Notwithstanding the use by the Lenders of the Base Rate and the
Eurodollar Rate as reference rates for the determination of interest on the
Loans, the Lenders shall be under no obligation to obtain funds from any
particular source in order to charge interest to the Borrower at interest rates
related to such reference rates.

Section 11.10    Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 11.11    Amendment and Waiver.

(a)    Neither this Agreement nor any Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof or thereof be waived
orally but only by an instrument in writing signed by or at the written
direction of:

(i)    except as set forth in (ii) and (iii) below, the Majority Lenders and, in
the case of any amendment, by the Borrower;

(ii)    with respect to (A) any increase in the amount of any Lender’s portion
of the Commitments or any extension of the Lender’s Commitments, (B) any
reduction in the rate of, or postponement in the payment of any interest or fees
due hereunder or the payment thereof to any Lender without a corresponding
payment of such interest or fee amount by the Borrower, (C) (1) any waiver of
any Default due to the failure by the Borrower to pay any sum due to any of the
Lenders hereunder or (2) any reduction in the principal amount of the Loans
without a corresponding payment, (D) any release of the Borrower from this
Agreement, except in connection with a merger, sale or other disposition
otherwise permitted hereunder (in which case, such release shall require no
further approval by the Lenders), (E) any amendment to the pro rata treatment of
the Lenders set forth in Section 8.3 hereof, (F) any amendment of this
Section 11.11, of the definition of Majority Lenders, or of any Section herein
to the extent that such Section requires action by all Lenders, (G) any
subordination of the Loans in full to any other

 

-65-



--------------------------------------------------------------------------------

Indebtedness, or (H) any extension of the Term Loan Maturity Date, the affected
Lenders and in the case of an amendment, the Borrower, (it being understood
that, for purposes of this Section 11.11(a)(ii), changes to provisions of the
Loan Documents that relate only to one or more of the Loans shall be deemed to
“affect” only the Lenders holding such Loans); and

(iii)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.

(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders, if the
consent of Majority Lenders is obtained, but the consent of the other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request (and at the Borrower’s sole cost and expense), a Replacement
Lender selected by the Borrower and reasonably acceptable to the Administrative
Agent, shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Borrower’s request,
sell and assign to such Person, all of the Loans of such Non-Consenting Lenders
for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders and all accrued interest and fees and other amounts due
(including without limitation amounts due to such Non-Consenting Lender pursuant
to Section 2.9 hereof) or outstanding to such Non-Consenting Lender through the
date of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption substantially in the form on Exhibit F attached
hereto. Upon execution of any Assignment and Assumption pursuant to this
Section 11.11(b), (i) the Replacement Lender shall be entitled to vote on any
pending waiver, amendment or consent in lieu of the Non-Consenting Lender
replaced by such Replacement Lender, (ii) such Replacement Lender shall be
deemed to be a “Lender” for purposes of this Agreement and (iii) such
Non-Consenting Lender shall cease to be a “Lender” for purposes of this
Agreement and shall no longer have any obligations or rights hereunder (other
than any obligations or rights which according to this Agreement shall survive
the termination of the Loans).

Section 11.12    Entire Agreement. Except as otherwise expressly provided
herein, this Agreement, the other Loan Documents and the other documents
described or contemplated herein or therein will embody the entire agreement and
understanding among the parties hereto

 

-66-



--------------------------------------------------------------------------------

and thereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

Section 11.13    Other Relationships; No Fiduciary Relationships. No
relationship created hereunder or under any other Loan Document shall in any way
affect the ability of the Administrative Agent and each Lender to enter into or
maintain business relationships with the Borrower or any Affiliate thereof
beyond the relationships specifically contemplated by this Agreement and the
other Loan Documents. The Borrower agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, the Borrower, its Subsidiaries and their respective Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Lender or any of their respective Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

Section 11.14    Directly or Indirectly. If any provision in this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

Section 11.15    Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made by the Borrower
herein or in any certificate delivered pursuant hereto shall (a) be deemed to
have been relied upon by the Administrative Agent and each of the Lenders
notwithstanding any investigation heretofore or hereafter made by them and
(b) survive the execution and delivery of this Agreement and shall continue in
full force and effect so long as any Loans are outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.9, 2.11, 10.3, 11.2 and 11.5 hereof, shall survive the termination of
this Agreement and the payment and performance of all Obligations.

Section 11.16    Senior Debt. The Obligations are intended by the parties hereto
to be senior in right of payment to any Indebtedness of the Borrower that by its
terms is subordinated to any other Indebtedness of the Borrower.

Section 11.17    Obligations. The obligations of the Administrative Agent and
each of the Lenders hereunder are several, not joint.

Section 11.18    Confidentiality. The Administrative Agent and the Lenders shall
hold confidentially all non-public and proprietary information and all other
information designated by the Borrower as confidential, in each case, obtained
from the Borrower or its Affiliates pursuant to the requirements of this
Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
lending practices; provided, however, that the Administrative Agent and the
Lenders may make disclosure of any such information (a) to their examiners,
Affiliates, outside auditors, counsel, consultants, appraisers, agents, other
professional advisors, any credit insurance provider relating to the Borrower
and its obligations and any direct or indirect contractual counterparty in swap
agreements or such counterparty’s professional advisor in connection with this
Agreement or as

 

-67-



--------------------------------------------------------------------------------

reasonably required by any proposed syndicate member or any proposed transferee
or participant in connection with the contemplated transfer of any Note or
participation therein (including, without limitation, any pledgee referred to in
Section 11.4(e) hereof), in each case, so long as any such Person (other than
any examiners) receiving such information is advised of the provisions of this
Section 11.18 and agrees to be bound thereby, (b) as required or requested by
any governmental authority or self-regulatory body or representative thereof or
in connection with the enforcement hereof or of any Loan Document or related
document or (c) pursuant to legal process or with respect to any litigation
between or among the Borrower and any of the Administrative Agent or the
Lenders. In no event shall the Administrative Agent or any Lender be obligated
or required to return any materials furnished to it by the Borrower. The
foregoing provisions shall not apply to the Administrative Agent or any Lender
with respect to information that (i) is or becomes generally available to the
public (other than through the Administrative Agent or such Lender), (ii) is
already in the possession of the Administrative Agent or such Lender on a
non-confidential basis, or (iii) comes into the possession of the Administrative
Agent or such Lender from a source other than the Borrower or its Affiliates in
a manner not known to the Administrative Agent or such Lender to involve a
breach of a duty of confidentiality owing to the Borrower or its Affiliates.

Section 11.19    USA PATRIOT ACT Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

Section 11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
other Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it,

 

-68-



--------------------------------------------------------------------------------

and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 11.21    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Advances owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

ARTICLE 12 - WAIVER OF JURY TRIAL

Section 12.1    Waiver of Jury Trial. EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY AGREE, TO THE EXTENT PERMITTED BY
LAW, TO WAIVE AND HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT AND IN
ANY ACTION OR PROCEEDING OF ANY TYPE IN WHICH THE BORROWER, ANY OF THE LENDERS,
THE ADMINISTRATIVE AGENT, OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A
PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, ANY OF THE NOTES OR THE OTHER LOAN DOCUMENTS AND THE RELATIONS AMONG
THE PARTIES LISTED IN THIS SECTION 12.1. EXCEPT AS PROHIBITED BY LAW, EACH PARTY
TO THIS AGREEMENT WAIVES ANY RIGHTS IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES

 

-69-



--------------------------------------------------------------------------------

OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY TO THIS
AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCLOSED BY AND TO THE PARTIES AND
THE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED
WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-70-



--------------------------------------------------------------------------------

SCHEDULE 1

LOAN AMOUNTS (as of December 20, 2019)

 

Entity

  

Term Loan
Amounts

 

 

Mizuho Bank (USA)

     $40,000,000  

The Toronto-Dominion Bank, New York Branch

     40,000,000  

Bank of America, N.A.

     40,000,000  

Barclays Bank PLC

     40,000,000  

Citibank, N.A.

     40,000,000  

JPMorgan Chase Bank, N.A.

     40,000,000  

MUFG Bank, Ltd.

     24,000,000  

Morgan Stanley Bank, N.A.

     16,000,000  

Royal Bank of Canada

     15,000,000  

City National Bank

     25,000,000  

The Bank of Nova Scotia

     18,000,000  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

     18,000,000  

Banco Santander, S.A., New York Branch

     18,000,000  

Societe Generale

     18,000,000  

Sumitomo Mitsui Banking Corporation

     18,000,000  

CoBank ACB

     232,500,000  

Goldman Sachs Bank USA

     15,000,000  

Commerzbank AG, New York Branch

     15,000,000  

ING Capital LLC

     15,000,000  

People’s United Bank, National Association

     45,000,000  

The Huntington National Bank

     45,000,000  

Bank of Communications Co., Ltd., New York Branch

     40,000,000  

The Bank of East Asia, Limited, New York Branch

     35,000,000  

Banco De Sabadell, S.A., Miami Branch

     25,000,000  

Apple Bank for Savings

     20,000,000  

Chang Hwa Commercial Bank, Ltd., New York Branch

     20,000,000  

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

     20,000,000  

E.Sun Commercial Bank, Ltd., Los Angeles Branch

     15,000,000  

Land Bank of Taiwan, New York Branch

     15,000,000  

Mega International Commercial Bank Co., Ltd., New York Branch

     12,500,000  

American Savings Bank, F.S.B.

     10,000,000  

Taiwan Cooperative Bank, Seattle Branch

     10,000,000  

Total

     $1,000,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2

EXISTING ABS FACILITIES

$1,300.0 million aggregate principal amount of Secured Tower Revenue Securities,
Series 2013-2, Subclass A and $500.0 million aggregate principal amount of
Secured Tower Revenue Securities, Series 2018-1, Subclass A issued by the
American Tower Trust I

$350.0 million aggregate principal amount of American Tower Secured Revenue
Notes, Series 2015-1, Class A and $525.0 million aggregate principal amount
American Tower Secured Revenue Notes, Series 2015-2, Class A issued by GTP
Acquisition Partners I, LLC



--------------------------------------------------------------------------------

SCHEDULE 3

SUBSIDIARIES ON THE RESTATEMENT DATE

10 Presidential Way Associates, LLC

ACC Tower Sub, LLC

Adquisiciones y Proyectos Inalámbricos, S. de R. L. de C.V. (API)

Alternative Networking LLC (f/k/a Alternative Networking, Inc.)

American Tower Asset Sub II, LLC

American Tower Asset Sub, LLC

American Tower Charitable Foundation, Inc.

American Tower Corporation f/k/a American Tower REIT, Inc.

American Tower Delaware Corporation

American Tower Depositor Sub, LLC

American Tower do Brasil - Cessão de Infraestruturas Ltda.

American Tower do Brasil – Communicação Multimídia Ltda.

American Tower Guarantor Sub, LLC

American Tower Holding Sub, LLC

American Tower Holding Sub II, LLC (f/k/a GTP Holdco I, LLC)

American Tower International Holding I LLC

American Tower International Holding II LLC

American Tower International, Inc. f/k/a ATC International Holding Corp.

American Tower Investments LLC f/k/a Briar Summit Wireless, LLC

American Tower LLC

American Tower Management, LLC f/k/a American Tower Management, Inc.

American Tower Mauritius

American Tower, L.P.

American Tower Servicios Fibra, S. de R.L. de C.V.

American Tower Tanzania Operations Limited

American Towers LLC f/k/a American Towers, Inc.

AT Kenya C.V. (f/k/a AT Tanzania C.V.)

AT Netherlands C.V.

AT Netherlands Coöperatief U.A

AT Sao Paulo C.V.

AT Sher Netherlands Coöperatief U.A.

AT South America C.V.

ATC Africa Holding B.V.

ATC Africa Shared Services (Pty) Ltd

ATC Antennas Holding LLC

ATC Antennas LLC

ATC Argentina Coöperatief U.A.

ATC Argentina C.V.

ATC Argentina Holding LLC

ATC Asia Pacific Pte. Ltd., f/k/a Insight Infrastructure Pte. Ltd.

ATC Atlantic C.V.

ATC Atlantic II B.V.



--------------------------------------------------------------------------------

ATC Backhaul LLC

ATC Brasil – Serviços de Conectividades Ltda.

ATC Brazil Holding LLC

ATC Brazil I LLC

ATC Brazil II LLC

ATC Chile Holding LLC

ATC Codu Holding LLC

ATC Colombia B.V.

ATC Colombia Holding I LLC

ATC Colombia Holding LLC

ATC Colombia I LLC

ATC CSR Foundation India

ATC Edge LLC

ATC EH GmbH & Co KG

ATC Europe B.V.

ATC Europe LLC

ATC European Holdings, Inc.

ATC Fibra de Colombia, S.A.S.

ATC France SAS (formerly FPS Towers SAS)

ATC France Coöperatief U.A.

ATC France Holding SAS

ATC France Holding II SAS

ATC France Réseaux SAS

ATC France Services SAS

ATC Germany Holdings GmbH    f/k/a Maia Achtzigste Vermoegensverwaltungs-GmBH

ATC Germany Services GmbH (f/k/a Maia Einundsiebzigste Vermogensverwaltungs-GmBH

ATC GP GmbH

ATC Global Employment B.V.

ATC Heston B.V.

ATC Holding Fibra Mexico S. de R.L. DE C.V.

ATC India Infrastructure Private Limited

ATC Indoor DAS Holding LLC

ATC Indoor DAS LLC

ATC Infrastructure Services Limited (fka Idea Cellular Infrastructure Services
Limited)

ATC International Coöperatief U.A. (f/k/a ATC Brazil Coöperatief U.A.)

ATC International Financing B.V.

ATC International Financing II B.V.

ATC International Financing II Holding LLC

ATC International Holding Corp. f/k/a American Tower International, Inc.

ATC IP LLC

ATC Iris I LLC f/k/a Skyway Towers, LLC

ATC Kenya Operations Limited

“ATC Latin America S.A. de C.V., SOFOM, E.N.R. f/k/a ATC Latin America Treasury
Center LLC - (Delaware) DISSOLVED”

ATC Managed Sites Holding LLC

ATC Managed Sites LLC, f/k/a ATC Rooftop Management LLC



--------------------------------------------------------------------------------

ATC MexHold LLC f/k/a ATC MexHold, Inc.

ATC Mexico Holding LLC f/k/a ATC Mexico Holding Corp.

ATC Nigeria Coöperatief U.A.

ATC Nigeria C.V.

ATC Nigeria Holding LLC

ATC Nigeria Wireless Infrastructure Limited

ATC On Air + LLC

ATC Operations LLC, f/k/a ATC Payroll LLC

ATC Outdoor DAS, LLC

ATC Paraguay Holding LLC

ATC Paraguay S.R.L.

ATC Peru Holding LLC

ATC Ponderosa B-I LLC

ATC Ponderosa B-II LLC

ATC Ponderosa K LLC

ATC Ponderosa K-R LLC

ATC Sequoia LLC

ATC Sitios de Chile S.A.

ATC Sitios de Colombia S.A.S.

ATC Sitios del Peru S.R.L.

ATC Sitios Infraco S.A.S.

ATC South Africa Investment Holdings (Proprietary) Limited, f/k/a Friedshelf
1228 (Proprietary) Limited

ATC South Africa Wireless Infrastructure (Pty )Ltd

ATC South Africa Wireless Infrastructure II (Pty) Ltd, fka Eaton Towers South
Africa (Pty) Ltd

ATC South America Holding LLC f/k/a ATC South America Holding Corp.

ATC South LLC

ATC Tanzania Holding LLC

ATC Telecom Infrastructure Private Limited (f/k/a Viom Networks Limited)

ATC Tower (Ghana) Limited

ATC Tower Services LLC (successor in interest by merger to ATC Tower Services,
Inc.)

ATC TRS I LLC

ATC TRS II LLC

ATC TRS III LLC

ATC Uganda Limited

ATC Watertown LLC

ATC WiFi LLC

ATS-Needham LLC (80%)

Blue Transfer Sociedad Anonima

California Tower, Inc.

Cell Site NewCo II, LLC

Cell Tower Lease Acquisition LLC

Central States Tower Holdings, LLC

CNC2 Associates, LLC

Colo ATL, LLC

Comunicaciones y Consumos S.A.



--------------------------------------------------------------------------------

Connectivity Infrastructure Services Limited f/k/a ATC Nigeria Technical
Solutions Limited

DCS Tower Sub, LLC

Eure-et-Loir Réseaux Mobiles SAS

Ghana Tower InterCo B.V. (51%)

Global Tower Assets III, LLC

Global Tower Assets, LLC

Global Tower Holdings, LLC

Global Tower Services, LLC

Global Tower, LLC

Gondola Tower Holdings LLC f/k/a MIP Tower Holdings LLC

GrainComm I, LLC

GrainComm II, LLC

GrainComm III, LLC

GrainComm V, LLC

GrainComm Marketing, LLC

Grain Communications REIT II, Inc.

Grain HoldCo, LLC

Grain HoldCo Parent, LLC

GTP Acquisition Partners I, LLC

GTP Acquisition Partners II, LLC

GTP Acquisition Partners III, LLC

GTP Costa Rica Finance, LLC

GTP Infrastructure I, LLC

GTP Infrastructure II, LLC

GTP Infrastructure III, LLC

GTP Investments LLC

GTP LATAM Holdings B.V.

GTP LatAm Holdings Coöperatieve U.A.

GTP Operations CR, S.R.L.

GTP South Acquisitions II, LLC

GTP Structures I, LLC

GTP Structures II, LLC

GTP Structures III, LLC

GTP Torres CR, S.R.L.

GTP Towers Costa Rica Holdcorp S.R.L.

GTP Towers I, LLC

GTP Towers II, LLC

GTP Towers III, LLC

GTP Towers IV, LLC

GTP Towers IX, LLC

GTP Towers V, LLC

GTP Towers VII, LLC

GTP Towers VIII, LLC

GTP TRS I LLC

GTPI HoldCo, LLC

Haysville Towers, LLC (67%)



--------------------------------------------------------------------------------

JT Communications, LLC

Lap do Brasil Empreendimentos Imobiliários Ltda

LAP Inmobiliaria Limitada

LAP Inmobiliaria S.R.L.

Loxel SAS

MATC Digital, S. de R.L. de C.V.

MATC Fibraoptica, S. de R.L. de C.V.

MATC Infraestructura, S. de R.L. de C.V.

MATC Servicios, S. de R.L. de C.V.

MHB Tower Rentals of America, LLC f/k/a CommuniSite Tower Rentals of American,
L.L.C.

MC New Macland Properties, LLC

MCSU Properties, LLC

Municipal Bay, LLC

Municipal-Bay Holdings, LLC

New Towers LLC

PCS Structures Towers, LLC

Richland Towers, LLC

RSA Media LLC (f/k/a RSA Media, Inc.)

Southeast Network Access Point, LLC

SpectraSite Communications, LLC

SpectraSite, LLC f/k/a Asteroid Merger Sub, LLC

T8 Ulysses Site Management LLC f/k/a T8 Unison Site Management LLC

Tower Management, Inc.

Towers of America, L.L.L.P.

Transcend Infrastructure Holdings Pte. Ltd.

Transcend Towers Infrastructure (Philippines), Inc.

Uganda Tower Interco B.V.

Ulysses Asset Sub I, LLC f/k/a T5 Unison Site Management LLC

Ulysses Asset Sub II, LLC f/k/a T6 Unison Site Management LLC

UniSite, LLC f/k/a UniSite, Inc.

UniSite/Omnipoint FL Tower Venture, LLC (95%) f/k/a Omnipoint FL Tower Venture,
LLC

UniSite/Omnipoint NE Tower Venture, LLC (95%) f/k/a Omnipoint NE Tower Venture,
LLC

UniSite/Omnipoint PA Tower Venture LLC (95%) f/k/a Omnipoint PA Tower Venture,
LLC

Verus Management One, LLC



--------------------------------------------------------------------------------

SCHEDULE 4

AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

Attention: Treasurer (or General Counsel if legal notice)

Telephone:                     

Fax: 617-375-7575

Website Address: www.americantower.com

U.S. Taxpayer Identification Number:                     

AGENT:

Agent’s Office

(for payments and Requests for Credit Extensions):

Mizuho Bank, Ltd.

1800 Plaza Ten, Harborside Financial Center

Jersey City, NJ 07311

Attention: Joyce Raynor

Telephone:                     

Fax: (201) 626-9935

Bank Name: MIZUHO BANK LTD., NEW YORK BRANCH

 

                                                     



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REQUEST FOR ADVANCE

Date: October [    ], 2013

To:     The Royal Bank of Scotland PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, to be dated as of
October 29, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among American Tower Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and The Royal Bank of Scotland PLC, as Administrative Agent.

The undersigned hereby requests (select one):

☐ An Advance of Loans                     ☐ A conversion or continuation of
Loans

1.        On                                                       (a Business
Day).

2.        In the amount of $                                .

3.        Comprised of                                         .

                                     [type of Advance requested]

4.        For LIBOR Advances: with an Interest Period of      months.

The Advance, if any, requested herein complies with Section 2.1 of the
Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 3.1 shall be satisfied on and as of the date of the Advance.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

AMERICAN TOWER CORPORATION

By:  

                      

Name:  

                     

Title:  

                     

 

A-1

Form of Request for Advance



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

                             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of                      made by the Lender to the Borrower under that certain
Amended and Restated Term Loan Agreement, dated as of December 20, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Mizuho Bank, Ltd. (as successor to The Royal Bank of Scotland PLC),
as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This promissory note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. The Loan
made by the Lender shall be evidenced by a loan account or record maintained by
the Lender in the ordinary course of business. The Lender may also attach a
schedule to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

AMERICAN TOWER CORPORATION By:  

                                         

Name:  

 

Title:  

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

             Date            Type of
Loan Made     

Amount of

Loan Made

    

End of
Interest

Period

    

Amount of

Principal

or Interest

Paid This

Date

    

Outstanding

Principal

Balance
This Date

    

Notation

    Made By    

                                  

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                             

 

  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOAN CERTIFICATE

The undersigned, Edmund DiSanto the Secretary of American Tower Corporation
(the “Company”), does hereby certify in the name of and on behalf of the Company
pursuant to the Term Loan Agreement, dated October 29, 2013 (the “Term Loan
Agreement”), among the Company, the Lenders party thereto, The Royal Bank of
Scotland PLC, as Administrative Agent for the Lenders, as follows:

1.    All terms not otherwise defined herein shall have the meanings assigned to
such terms in the Term Loan Agreement.

2.    Attached hereto as Exhibit A is a true, complete and correct copy of the
certificate of incorporation of the Company (the “Certificate of Incorporation”)
as certified by the Secretary of State of the State of Delaware as of the date
given on the certificate. The Certificate of Incorporation has not been amended
or restated, and no document with respect to an amendment to the Certificate of
Incorporation has been filed with the Secretary of State since such date.

3.    Attached hereto as Exhibit B is a true, complete and correct copy of the
Bylaws of the Company, as have been in full force and effect at all times from
the date thereof through the date hereof.

4.    (i) Attached hereto as Exhibit C is a true and correct copy of certain
resolutions adopted by the Board of Directors of the Company by unanimous
written consent on October 15, 2013 (the “Resolutions”) (ii) that the
Resolutions have not been amended, modified or rescinded and remain in full
force and effect, and (iii) that the Resolutions constitute all of the
resolutions or consents of the Board of Directors of the Company relating to the
transactions contemplated by the Loan Documents.

5.     Attached hereto as Exhibit D are the names and the respective offices and
the true and genuine specimen signatures of the duly elected, qualified and
acting officers of the Company authorized to execute and deliver on behalf of
the Company the Loan Documents to which it is a party, and all other documents
necessary or appropriate to consummate the transactions contemplated therein or
in the Term Loan Agreement and the Loan Documents.

6.     Attached hereto as Exhibit E is a true, correct and complete copy of a
Certificate of Good Standing as of a recent date for the Company issued by the
Secretary of State of the State of Delaware.

7.    Goodwin Procter LLP is entitled to rely on this certificate in rendering
its opinion pursuant to Section 3.1(c) of the Term Loan Agreement.

 

D-1

Form of Loan Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

By:  

 

Name:   Edmund DiSanto Title:   Executive Vice President, Chief Administrative
Officer, General Counsel and Secretary

The undersigned, Thomas A. Bartlett, Executive Vice President, Chief Financial
Officer and Treasurer of the Company, hereby certifies that Edmund DiSanto, who
executed the foregoing Certificate, is the duly elected, qualified and acting
Secretary of the Company and that the signature set forth above his name is his
genuine signature.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first above written.

 

By:  

 

Name:   Thomas A. Bartlett Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

D-2

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF INCORPORATION

 

D-3

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT B

BY-LAWS

 

D-4

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT C

RESOLUTIONS

 

D-5

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT D

 

Name   Office   Signature

                                                         

                                                         
                                                                 

                                                         

                                                         
                                                                 

                                                         

                                                         
                                                             

                                                         

                                                         
                                                                 

 

D-6

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT E

GOOD STANDING CERTIFICATE

 

D-7

Form of Loan Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PERFORMANCE CERTIFICATE

Financial Statement Date:                     ,

 

To:

    Mizuho Bank, Ltd. (as successor to The Royal Bank of Scotland PLC), as
Administrative Agent

The undersigned                     , as [Chief Financial Officer] [President]
[Treasurer] of AMERICAN TOWER CORPORATION., a Delaware corporation (the
“Borrower”), does hereby certify in name of and on behalf of the Borrower in
connection with that certain Amended and Restated Term Loan Agreement, dated as
of December 20, 2019 (the “Term Loan Agreement”) by and among the Borrower, the
Lenders party thereto, Mizuho Bank, Ltd. (as successor to The Royal Bank of
Scotland PLC), as Administrative Agent for said Lenders, as follows that:

 

  1.

Calculations demonstrating compliance with Sections 7.5 and 7.6 of the Term Loan
Agreement are set forth on Schedule 1 attached hereto; and

 

  2.

To the knowledge of the undersigned, no Default or Event of Default has occurred
and is continuing or, if a Default has occurred, each such Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrowers with respect to such Default are set forth on Schedule 2 attached
hereto.

Capitalized terms used herein and not otherwise defined have the meaning given
to them in the Term Loan Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

E-1

Form of Performance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Performance Certificate as of the date
first written above.

 

AMERICAN TOWER CORPORATION,

a Delaware corporation

By:  

                                          

  Name:   Title:

 

E-2

Form of Performance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Performance Certificate

($ in 000’s)

 ARTICLE 13 - Section 7.5 of the Term Loan Agreement

 

1.    Senior Secured Leverage Ratio Compliance         (a)    Senior Secured
Debt as of the last day of such fiscal quarter or on any other calculation date,
as applicable = the aggregate amount of secured Indebtedness as of such date
(including, without limitation, Indebtedness under any Existing ABS Facility and
Indebtedness under any additional ABS Facilities entered into in accordance with
Section 7.1(h) of the Term Loan Agreement)      $                      

divided by

        (b)    Adjusted EBITDA as of the last day of such fiscal quarter, if
calculated as of the end of a fiscal quarter, or as of the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1 or 6.2 of the Term Loan Agreement, if calculated at the
time of incurrence of any Indebtedness = the sum of (in each case determined in
accordance with GAAP):            (1)  Net Income      $                      

plus (to the extent deducted in determining such Net Income)

           (2)  The sum of:           

(A)  depreciation and amortization (including, without limitation, amortization
of goodwill and other intangible assets)

     $                      

plus

          

(B)  Interest Expense

     $                      

plus

          

(C)  income tax expense, including, without limitation, taxes paid or accrued
based on income, profits or capital, including state, franchise and similar
taxes and foreign withholding taxes

     $                

 

E-3

Form of Performance Certificate



--------------------------------------------------------------------------------

      

plus

         

(D)

   extraordinary losses and non-recurring non-cash charges and expenses     $  
 
            
              

 

 

        

plus

       

    

 

(E)

   all other non-cash charges, expenses and interest (including, without
limitation, any non-cash losses in respect of Hedge Agreements, non-cash
impairment charges, non-cash valuation charges for stock option grants or
vesting of restricted stock awards or any other non-cash compensation charges
and losses from the early extinguishment of Indebtedness)                       
  $  
 
            
              

 

 

        

plus

         

(F)

   non-recurring integration costs and expenses resulting from operational
changes and improvements (including, without limitation, severance costs and
business optimization expenses)     $  
 
            
              

 

 

        

plus

         

(G)

   non-recurring charges and expenses, restructuring charges, transaction
expenses (including, without limitation, transaction expenses incurred in
connection with any merger or acquisition) and underwriters’ fees, and severance
and retention payments in connection with any merger or acquisition     $  
 
            
              

 

 

        

less

         

(H)

   extraordinary gains and cash payments (to the extent not otherwise deducted
in determining Net Income) made during such period with respect to non-cash
charges that were added back in a prior period    

$

 
 
            
              

 

 

        

SUBTOTAL for (b):

    $                                

 

 

        

TOTAL SENIOR SECURED LEVERAGE RATIO

(line (a) divided by line (b)) =

            : 1.00         

Maximum ratio permitted for applicable period =

        3.00: 1.00  

 

E-4

Form of Performance Certificate



--------------------------------------------------------------------------------

 

 ARTICLE 14 - Section 7.6 of the Term Loan Agreement

      1.       Total Borrower Leverage Ratio Compliance                         
   

(a)   Total Debt as of the last day of such fiscal quarter or on any other
calculation date, as applicable = the sum (without duplication) of, in each case
for the Borrower and its Subsidiaries on a consolidated basis:

       

(1)   the outstanding principal amount of the Loans as of such date

    $                                 

 

 

   

       plus

       

(2)   the aggregate amount of Indebtedness plus Attributable Debt of such
Persons as of such date

    $                                 

 

 

   

       plus

       

(3)   the aggregate amount of all Guaranties by such Persons of Indebtedness as
of such date

    $                                 

 

 

   

       plus

       

(4)   to the extent payable by the Borrower, an amount equal to the aggregate
exposure of the Borrower under any permitted Hedge Agreement permitted pursuant
to Section 7.1 of the Term Loan Agreement as calculated on a marked to market
basis as of the last day of the fiscal quarter being tested or the last day of
the most recently completed fiscal quarter, as applicable

    $                                 

 

 

   

       minus

       

(5)   the sum of all unrestricted domestic cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date

    $                                 

 

 

   

SUBTOTAL for (a):

    $                                 

 

 

   

divided by

       

(b)   Adjusted EBITDA as of the last day of such fiscal quarter, if calculated
as of the end of a fiscal quarter, or as of the most recently completed fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.1 or 6.2 of the Term Loan Agreement, if calculated at the time of
incurrence of any

     

 

E-5

Form of Performance Certificate



--------------------------------------------------------------------------------

    Indebtedness = the sum of (in each case determined in accordance with GAAP):
    (1)    Net Income    $                       plus (to the extent deducted in
determining such Net Income)        (2)    The sum of:           (A)   
depreciation and amortization (including, without limitation, amortization of
goodwill and other intangible assets)    $                       plus          
(B) Interest Expense    $                       plus           (C)    income tax
expense, including, without limitation, taxes paid or accrued based on income,
profits or capital, including state, franchise and similar taxes and foreign
withholding taxes    $                       plus           (D)    extraordinary
losses and non-recurring non-cash charges and expenses    $                   
   plus           (E)    all other non-cash charges, expenses and interest
(including, without limitation, any non-cash losses in respect of Hedge
Agreements, non-cash impairment charges, non-cash valuation charges for stock
option grants or vesting of restricted stock awards or any other non-cash
compensation charges, and losses from the early extinguishment of Indebtedness)
   $                       plus           (F)    non-recurring integration costs
and expenses resulting from operational changes and improvements (including,
without limitation, severance costs and business optimization expenses)   
$                       plus           (G)    non-recurring charges and
expenses, restructuring charges, transaction expenses (including, without   

 

E-6

Form of Performance Certificate



--------------------------------------------------------------------------------

          limitation, transaction expenses incurred in connection with any
merger or acquisition and underwriters’ fees, and severance and retention
payments in connection with any merger or acquisition      $                  
      less           (H)    extraordinary gains and cash payments (to the extent
not otherwise deducted in determining Net Income) made during such period with
respect to non-cash charges that were added back in a prior period     
$                         SUBTOTAL for (b):      $                        

TOTAL BORROWER LEVERAGE RATIO

(line (a) divided by line (b)) =

         :1.00            

Maximum ratio permitted for applicable period =        

     [6.50]2[6.00]3: 1.00       ARTICLE 15 -   

 

 

2 To be used until September 30, 2014

3 To be used after September 30, 2014

 

E-7

Form of Performance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.    Assignor[s]:                                          
                       

 

 

4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6 Select as appropriate.

7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

    

                                                                
                  

 

 2.

Assignee[s]:                                                              

 

                                                                  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 3.

Borrower(s):                                                              

 

 4.

Administrative Agent: Mizuho Bank, Ltd. (as successor to The Royal Bank of
Scotland PLC), as the administrative agent under the Term Loan Agreement

 

 5.

Term Loan Agreement: Amended and Restated Term Loan Agreement, dated as of
December 20, 2019 among American Tower Corporation, the Lenders from time to
time party thereto, and Mizuho Bank, Ltd. (as successor to The Royal Bank of
Scotland PLC), as Administrative Agent

 

 6.

Assigned Interest[s]:

 

Assignor[s]8    Assignee[s]9   

Aggregate

Amount of

Loans

for all Lenders10

  

Amount of

Loans

Assigned

  

Percentage

Assigned of

Loans11

  

CUSIP

Number

          $                             $                            
                    %                  $                            
$                                                 %                 
$                             $                            
                    %       

 

 [7.

Trade Date:                     ]12

 

 

 

8 List each Assignor, as appropriate.

9 List each Assignee, as appropriate.

10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11 Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

                                                       

   

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

                                                       

   

Title:

 

[Consented to and]13 Accepted:

Mizuho Bank, Ltd., as

  Administrative Agent

By:

 

                                                             

 

Title:

[Consented to:]14

By:

 

                                                             

   

Title:

 

 

 

 

 

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

14 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 11.4(b)(i),
(iii) and (iv) of the Term Loan Agreement (subject to such consents, if any, as
may be required under Section 11.4(b)(iii) of the Term Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Term Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section __ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Term Loan Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its

 

F-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-5

Form of Assignment and Assumption